Exhibit 10.16

 

[EXECUTION COPY]

 

--------------------------------------------------------------------------------

 

WASTE HOLDINGS, INC.

 

AMENDED AND RESTATED NOTE PURCHASE AND

PRIVATE SHELF AGREEMENT

 

$25,000,000

 

6.96% SERIES A SENIOR NOTES DUE JUNE 30, 2008

 

$50,000,000

 

PRIVATE SHELF FACILITY

 

as of March 31, 2001

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Paragraph


--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

1.    PRELIMINARY STATEMENTS    1      1A.   

Authorization of Issue of Series A and Series B Notes

   1      1B.   

Authorization of Issue of Shelf Notes

   2      1C.   

Purpose of Agreement

   2 2.    EXCHANGE, PURCHASE AND SALE OF NOTES    3      2A.   

Purchase and Sale of 1998 Series A Notes

   3      2B.   

Purchase and Sale of Shelf Notes

   3          

2B(1) Facility

   3          

2B(2) Issuance Period

   3          

2B(3) Request for Purchase

   4          

2B(4) Rate Quotes

   5          

2B(5) Acceptance

   5          

2B(6) Market Disruption

   5          

2B(7) Facility Closings

   6          

2B(8) Fees

   6          

2B(8)(i) Issuance Fee

   6          

2B(8)(ii) Delayed Delivery Fee

   7          

2B(8)(iii) Cancellation Fee

   7 3.    CONDITIONS OF CLOSING    8      3A.   

Certain Documents

   8      3B.   

Representations and Warranties; No Default

   9      3C.   

Purchase Permitted by Applicable Laws

   9      3D.   

Payment of Fees

   9      3E.   

No Material Adverse Change

   9      3F.   

Environmental Compliance

   9 4.    PREPAYMENTS    10      4A.   

Required Prepayments of 1998 Series A Notes

   10      4B.   

Required Prepayments of 1999 Series B Notes

   10      4C.   

Required Prepayments of Shelf Notes

   10      4D.   

Optional Prepayment With Yield-Maintenance Amount

   10      4E.   

Notice of Optional Prepayment

   10      4F.   

Application of Prepayments

   11      4G.   

Retirement of Notes

   11 5.    AFFIRMATIVE COVENANTS    11

 



--------------------------------------------------------------------------------

     5A.   

Reporting Requirements

   11          

5A(1) General Information

   11          

5A(2) Officer’s Certificates

   13          

5A(3) Annual Accountant’s Letter

   13          

5A(4) Special Information

   13      5B.   

Inspection of Property

   14      5C.   

Covenant to Secure Notes Equally

   15      5D.   

Guaranteed Obligations

   15      5E.   

New Guarantors

   15      5F.   

Maintenance of Insurance

   15      5G.   

Maintenance of Corporate Existence/Compliance with Law/Preservation of Property

   15      5H.   

Compliance with Environmental Laws

   16      5I.   

No Integration

   16      5J.   

Financial Records

   16 6.    NEGATIVE COVENANTS    17      6A.   

Financial Limitations

   17      6B.   

Restrictions on Indebtedness

   18      6C.   

Restrictions on Liens

   19      6D.   

Restrictions on Investments

   21      6E.   

Merger, Consolidation and Disposition of Assets

   21          

6E(1) Mergers and Acquisitions

   21          

6E(2) Disposition of Assets

   23      6F.   

Sale and Leaseback

   26      6G.   

Restricted Distributions and Redemptions

   26      6H.   

Debt Modification, etc.

   26      6I.   

Employee Benefit Plans

   26      6J.   

Negative Pledges

   27      6K.   

Business Activities

   27      6L.   

Transactions with Affiliates

   27 7.    EVENTS OF DEFAULT    27      7A.   

Acceleration

   27      7B.   

Rescission of Acceleration

   31      7C.   

Notice of Acceleration or Rescission

   31      7D.   

Other Remedies

   31 8.    REPRESENTATIONS, COVENANTS AND WARRANTIES    32      8A.   

Organization

   32      8B.   

Financial Statements

   32      8C.   

Actions Pending

   33      8D.   

Outstanding Debt

   33      8E.   

Title to Properties

   33

 



--------------------------------------------------------------------------------

     8F.   

Taxes

   33      8G.   

Conflicting Agreements and Other Matters

   33      8H.   

Offering of Notes

   34      8I.   

Use of Proceeds

   34      8J.   

ERISA

   34      8K.   

Governmental Consent

   35      8L.   

Environmental Compliance

   35      8M.   

Disclosure

   36      8N.   

Hostile Tender Offers

   36 9.    REPRESENTATIONS OF THE PURCHASERS    36      9A.   

Nature of Purchase

   36      9B.   

Source of Funds

   37      9C.   

Business of Purchaser; Prohibited Transferees

   38 10.    DEFINITIONS; ACCOUNTING MATTERS    38      10A.   

Yield-Maintenance Terms

   38      10B.   

Other Terms

   39      10C.   

Accounting Principles, Terms and Determinations

   55 11.    MISCELLANEOUS    55      11A.   

Payments

   55      11B.   

Expenses

   55      11C.   

Consent to Amendments

   56      11D.   

Form and Registration; Transfer and Exchange; Transfer Restrictions; Lost Notes

   57          

11D(1) Form and Registration

   57          

11D(2) Transfer and Exchange of Notes

   57          

11D(3) Transfer Restrictions

   57          

11D(4) Lost Notes

   58      11E.   

Persons Deemed Owners; Participations

   58      11F.   

Survival of Representations and Warranties; Entire Agreement

   58      11G.   

Successors and Assigns

   58      11H.   

Independence of Covenants

   58      11I.   

Notices

   58      11J.   

Payments Due on Non-Business Days

   59      11K.   

Severability

   59      11L.   

Descriptive Headings

   59      11M.   

Satisfaction Requirement

   59      11N.   

Governing Law; Submission to Jurisdiction

   59      11O.   

Severalty of Obligations

   60      11P.   

Counterparts

   60      11Q.   

No Novation

   60

 



--------------------------------------------------------------------------------

Purchaser Schedule

Information Schedule

 

Exhibit A-1   —      Form of 1998 Series A Note Exhibit A-2   —      Form of
1998 Series B Note Exhibit A-3   —      Form of Shelf Note Exhibit B-l   —     
Form of 1998 Series A Exchange Note Exhibit B-2   —      Form of 1999 Series B
Exchange Note Exhibit C   —      Form of Request for Purchase Exhibit D   —     
Form of Confirmation of Acceptance Exhibit E-l   —      Form of Opinion of
Company Counsel, 1998 Series A Note Closing Exhibit E-2   —      Form of Opinion
of Company Counsel, Shelf Note Closing Exhibit F   —      Form of Guaranty
Exhibit G   —      Form of Designated Intercompany Indenture Schedule 1C   —
     Corporate Structure Schedule 6B   —      Outstanding Indebtedness Schedule
6C   —      Outstanding Liens Schedule 6D   —      Outstanding Investments
Schedule 8A   —      Subsidiaries Schedule 8C   —      Pending Actions Schedule
8D   —      Outstanding Indebtedness Schedule 8G   —      Conflicting Agreements
Schedule 8L   —      Environmental Disclosures Schedule 10B   —      Guarantors
Schedule 11D(3)   —      Prohibited Transferees

 



--------------------------------------------------------------------------------

WASTE HOLDINGS, INC.

3301 Benson Drive

Suite 601

Raleigh, North Carolina 27609

 

As of March 31, 2001

 

The Prudential Insurance Company

of America (“Prudential”)

Each Prudential Affiliate (as hereinafter defined)

which becomes bound by certain provisions of this

Agreement as hereinafter provided (together with

Prudential, the “Purchasers”)

 

c/o Prudential Capital Group

Two Ravinia Drive

Suite 1400

Atlanta, Georgia 30346

 

Ladies and Gentlemen:

 

The undersigned, Waste Holdings, Inc. (herein called the “Company”), hereby
agrees with you as follows:

 

1. PRELIMINARY STATEMENTS.

 

1A. Authorization of Issue of Series A and Series B Notes. The Company’s
predecessor, Waste Industries, Inc. (the “Predecessor”), authorized (i) the
issue of its senior unsecured promissory notes (the “1998 Series A Notes”) in
the aggregate principal amount of $25,000,000, originally dated June 30, 1998
and exchanged for amended and restated notes dated March 31, 2000, to mature
June 30, 2008, bearing interest on the unpaid balance thereof from the date
thereof until the principal thereof shall have become due and payable at the
Applicable Rate and on overdue principal, Yield-Maintenance Amount and interest
at the rate specified therein, and substantially in the form of Exhibit A-l
attached hereto, and (ii) the issue of its senior unsecured promissory notes
(the “1999 Series B Notes”) in the aggregate principal amount of $25,000,000,
originally dated February 2, 1999 and exchanged for amended and restated notes
dated March 31, 2000, to mature February 2, 2009, bearing interest on the unpaid
balance thereof from the date thereof until the principal thereof shall have
become due and payable at the Applicable Rate and on overdue principal,
Yield-Maintenance Amount and interest at the rate

 



--------------------------------------------------------------------------------

specified therein, and substantially in the form of Exhibit A-2 attached hereto
The terms “1998 Series A Note” and “1998 Series A Notes”, and “1999 Series B
Note” and “1999 Series B Notes”, as used herein shall include, respectively,
each 1998 Series A Note and each 1999 Series B Note delivered pursuant to any
provision of this Agreement and each 1998 Series A Note and each 1999 Series B
Note delivered in substitution or exchange for any such 1998 Series A Note or
1999 Series B Note pursuant to any such provision.

 

1B. Authorization of Issue of Shelf Notes. The Company will authorize the issue
of its additional senior unsecured promissory notes (the “Shelf Notes”) in the
aggregate principal amount of $25,000,000, to be dated the date of issue
thereof, to mature, in the case of each Shelf Note so issued, no more than ten
years after the date of original issuance thereof, to have an average life, in
the case of each Shelf Note so issued, of no more than seven years after the
date of original issuance thereof, to bear interest on the unpaid balance
thereof from the date thereof at the rate per annum, and to have such other
particular terms, as shall be set forth, in the case of each Shelf Note so
issued, in the Confirmation of Acceptance with respect to such Shelf Note
delivered pursuant to paragraph 2B(5), and to be substantially in the form of
Exhibit A-3 attached hereto. The terms “Shelf Note” and “Shelf Notes” as used
herein shall include each Shelf Note delivered pursuant to any provision of this
Agreement and each Shelf Note delivered in substitution or exchange for any such
Shelf Note pursuant to any such provision. The terms “Note” and “Notes” as used
herein shall include each Exchange Note and each Shelf Note delivered pursuant
to any provision of this Agreement and each Note delivered in substitution or
exchange for any such Note pursuant to any such provision. Notes which have (i)
the same final maturity, (ii) the same principal prepayment dates, (iii) the
same principal prepayment amounts (as a percentage of the original principal
amount of each Note), (iv) the same interest rate, (v) the same interest payment
periods and (vi) the same date of issuance (which, in the case of a Note issued
in exchange for another Note, shall be deemed for these purposes the date on
which such Note’s ultimate predecessor Note was issued), are herein called a
“Series” of Notes.

 

1C. Purpose of Agreement. The Predecessor had previously entered into the 1998
Agreement with the Purchasers, pursuant to which the Predecessor has issued the
1998 Notes, and into the 1996 Agreement with the noteholders party thereto (the
“Noteholders”), pursuant to which the Predecessor has issued the 1996 Notes. The
1998 Series A Notes were originally issued on June 30, 1998, and then were
exchanged for new 1998 Series A Notes when the 1998 Agreement was amended and
restated on March 31, 2000. The 1999 Series B Notes were originally issued on
February 2, 1999, and then were exchanged for new 1999 Series B Notes when the
1998 Agreement was amended and restated on March 31, 2000. The Predecessor and
its subsidiaries have now undertaken a corporate reorganization (the
“Reorganization”) which has resulted, among other things, in the termination of
the Predecessor’s existence, in the assumption by the Company of the
Predecessor’s obligations under the 1996 Agreement and the 1998 Agreement, and
in the Company and its subsidiaries assuming the corporate structure set forth
on Schedule 1C. In order to confirm and clarify the relationship between the
Company and the Purchasers with respect to the 1998 Series A Notes and the 1999
Series B Notes and between the Company and the Noteholders with respect to the
1996 Notes, the Company and the Purchasers will amend and restate the 1998
Agreement and the Company and the Noteholders will amend and restate the 1996
Agreement. Each of the Guarantors listed on Schedule 10B will

 

2



--------------------------------------------------------------------------------

also execute a Guaranty Agreement to secure the performance of the Company’s
obligations under this Agreement and a Guaranty to secure the performance of the
Company’s obligations under the 1996 Agreement, as amended and restated as of
the date hereof.

 

2. EXCHANGE, PURCHASE AND SALE OF NOTES.

 

2A. Purchase and Sale of 1998 Series A Notes and 1999 Series B Notes. The
Company has sold to each of you the 1998 Series A Notes in the original
principal amounts set forth on the Purchaser Schedule hereto and in the
aggregate principal amount of $25,000,000 and the 1999 Series B Notes in the
original principal amounts set forth on the Purchaser Schedule hereto and in the
aggregate principal amount of $25,000,000 (together, the “Issued Notes”). The
Company hereby agrees to issue to you and, subject to the terms and conditions
herein set forth, you agree to accept from the Company, in exchange for each
1998 Series A Note, a Note, in substantially the form of Exhibit B-l, in the
principal amounts set forth on the Purchaser Schedule hereto, and in exchange
for each 1999 Series B Note, a Note, in substantially the form of Exhibit B-2,
in the principal amounts set forth on the Purchaser Schedule hereto. Each
exchange shall occur at the offices of King & Spalding, 1185 Avenue of the
Americas, New York, New York, on the date of closing, which shall be March 31,
2001 or any other date upon which the Company and you may mutually agree (herein
called the “Exchange Closing” or the “Exchange Closing Day”).

 

2B. Purchase and Sale of Shelf Notes.

 

2B(1) Facility. Prudential is willing to consider, in its sole discretion and
within limits which may be authorized for purchase by Prudential and Prudential
Affiliates from time to time, the purchase of Shelf Notes pursuant to this
Agreement. The willingness of Prudential to consider such purchase of Shelf
Notes is herein called the “Facility”. At any time, the aggregate principal
amount of Shelf Notes stated in paragraph 1B, minus the aggregate principal
amount of Shelf Notes purchased and sold pursuant to this Agreement prior to
such time, minus the aggregate principal amount of Accepted Notes (as
hereinafter defined) which have not yet been purchased and sold hereunder prior
to such time, plus the aggregate principal amount of Shelf Notes purchased and
sold pursuant to this Agreement and thereafter retired prior to such time is
herein called the “Available Facility Amount” at such time. NOTWITHSTANDING THE
WILLINGNESS OF PRUDENTIAL TO CONSIDER PURCHASES OF SHELF NOTES, THIS AGREEMENT
IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY
PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE
SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC
PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A
COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.

 

3



--------------------------------------------------------------------------------

2B(2) Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of:

 

(i) June 30, 2001 (or if such anniversary is not a Business Day, the Business
Day next preceding such date),

 

(ii) the thirtieth day after Prudential shall have given to the Company, or the
Company shall have given to Prudential, a notice stating that it elects to
terminate the issuance and sale of Shelf Notes pursuant to this Agreement (or if
such thirtieth day is not a Business Day, the Business Day next preceding such
thirtieth day),

 

(iii) the last Closing Day after which there is no Available Facility Amount,

 

(iv) the termination of the Facility under paragraph 7A, and

 

(v) the acceleration of any Note under paragraph 7A of this Agreement.

 

The period during which Shelf Notes may be issued and sold pursuant to this
Agreement is herein called the “Issuance Period”.

 

2B(3) Request for Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”). Each Request for Purchase shall
be made to Prudential by telecopier or overnight delivery service, and shall:

 

(i) specify the aggregate principal amount of Shelf Notes covered thereby, which
shall not be less than $5,000,000 and not be greater than the Available Facility
Amount at the time such Request for Purchase is made,

 

(ii) specify the principal amounts, final maturities (which shall be no more
than ten years from the date of issuance), principal prepayment dates, if any,
and amounts and interest payment periods (which shall be quarterly in arrears)
of the Shelf Notes covered thereby,

 

(iii) specify the use of proceeds of such Shelf Notes (which shall not be used
to finance a Hostile Tender Offer),

 

(iv) specify the proposed day for the closing of the purchase and sale of such
Shelf Notes, which shall be a Business Day during the Issuance Period not less
than 10 days and not more than 30 days after the making of such Request for
Purchase,

 

(v) specify the number of the account and the name and address of the depository
institution to which the purchase prices of such Shelf Notes are to be
transferred on the Closing Day for such purchase and sale,

 

(vi) certify that the representations and warranties contained in paragraph 8
are true on and as of the date of such Request for Purchase and that there
exists on the date of such Request for Purchase no Event of Default or Default,

 

(vii) specify the Designated Spread for such Shelf Notes, and

 

4



--------------------------------------------------------------------------------

(viii) be substantially in the form of Exhibit C attached hereto.

 

Each Request for Purchase shall be in writing and shall be deemed made when
received by Prudential.

 

2B(4) Rate Quotes. Not later than five Business Days after the Company shall
have given Prudential a Request for Purchase pursuant to paragraph 2B(3),
Prudential may, but shall be under no obligation to, provide to the Company by
telephone or telecopier, in each case between 9:30 A.M. and 2:00 P.M. New York
City local time (or such later time as Prudential may elect), interest rate
quotes for the several principal amounts, maturities, principal prepayment
schedules, and interest payment periods of Shelf Notes specified in such Request
for Purchase. Each quote shall represent the interest rate per annum payable on
the outstanding principal balance of such Shelf Notes at which Prudential or a
Prudential Affiliate would be willing to purchase such Shelf Notes at 100% of
the principal amount thereof.

 

2B(5) Acceptance. Within 30 minutes after Prudential shall have provided any
interest rate quotes pursuant to paragraph 2B(4) or such shorter period as
Prudential may specify to the Company (such period herein called the “Acceptance
Window”), the Company may, subject to paragraph 2B(6), elect to accept such
interest rate quotes as to not less than $5,000,000 aggregate principal amount
of the Shelf Notes specified in the related Request for Purchase. Such election
shall be made by an Authorized Officer of the Company notifying Prudential by
telephone or telecopier within the Acceptance Window (but not earlier than 9:30
A.M. or later than 2:00 P.M., New York City local time) that the Company elects
to accept such interest rate quotes, specifying the Shelf Notes (each such Shelf
Note being herein called an “Accepted Note”) as to which such acceptance (herein
called a “Acceptance”) relates. The day the Company notifies Prudential of an
Acceptance with respect to any Accepted Notes is herein called the “Acceptance
Day” for such Accepted Notes. Any interest rate quotes as to which Prudential
does not receive an Acceptance within the Acceptance Window shall expire, and no
purchase or sale of Shelf Notes hereunder shall be made based on such expired
interest rate quotes. Subject to paragraph 2B(6) and the other terms and
conditions hereof, the Company agrees to sell to Prudential or a Prudential
Affiliate, and Prudential agrees to purchase, or to cause the purchase by a
Prudential Affiliate of, the Accepted Notes at 100% of the principal amount of
such Notes. As soon as practicable following the Acceptance Day, the Company,
Prudential and each Prudential Affiliate which is to purchase any such Accepted
Notes will execute a confirmation of such Acceptance substantially in the form
of Exhibit D attached hereto (herein called a “Confirmation of Acceptance”). If
the Company should fail to execute and return to Prudential within three
Business Days following receipt thereof a Confirmation of Acceptance with
respect to any Accepted Notes, Prudential may at its election at any time prior
to its receipt thereof cancel the closing with respect to such Accepted Notes by
so notifying the Company in writing.

 

2B(6) Market Disruption. Notwithstanding the provisions of paragraph 2B(5), if
Prudential shall have provided interest rate quotes pursuant to paragraph 2B(4)
and thereafter prior to the time an Acceptance with respect to such quotes shall
have been notified to Prudential in accordance with paragraph 2B(5) the domestic
market for U.S. Treasury securities or other financial instruments shall have
closed or there shall have occurred a general suspension,

 

5



--------------------------------------------------------------------------------

material limitation, or significant disruption of trading in securities
generally on the New York Stock Exchange or in the domestic market for U.S.
Treasury securities or other financial instruments, then such interest rate
quotes shall expire, and no purchase or sale of Shelf Notes hereunder shall be
made based on such expired interest rate quotes. If the Company thereafter
notifies Prudential of the Acceptance of any such interest rate quotes, such
Acceptance shall be ineffective for all purposes of this Agreement, and
Prudential shall promptly notify the Company that the provisions of this
paragraph 2B(6) are applicable with respect to such Acceptance.

 

2B(7) Facility Closings. Not later than 11:30 A.M. (New York City local time) on
the Closing Day for any Accepted Notes, the Company will deliver to each
Purchaser listed in the Confirmation of Acceptance relating thereto at the
offices of the Prudential Capital Group, Gateway Center One, 11th Floor, Newark,
New Jersey the Accepted Notes to be purchased by such Purchaser in the form of
one or more Notes in authorized denominations as such Purchaser may request for
each Series of Accepted Notes to be purchased on the Closing Day, dated the
Closing Day and registered in such Purchaser’s name (or in the name of its
nominee), against payment of the purchase price thereof by transfer of
immediately available funds for credit to the Company’s account specified in the
Request for Purchase of such Notes. If the Company fails to tender to any
Purchaser the Accepted Notes to be purchased by such Purchaser on the scheduled
Closing Day for such Accepted Notes as provided above in this paragraph 2B(7),
or any of the conditions specified in paragraph 3 shall not have been fulfilled
by the time required on such scheduled Closing Day, the Company shall, prior to
1:00 P.M., New York City local time, on such scheduled Closing Day notify
Prudential (which notification shall be deemed received by each Purchaser) in
writing whether (i) such closing is to be rescheduled (such rescheduled date to
be a Business Day during the Issuance Period not less than one Business Day and
not more than 10 Business Days after such scheduled Closing Day (the
“Rescheduled Closing Day”) and certify to Prudential (which certification shall
be for the benefit of each Purchaser) that the Company reasonably believes that
it will be able to comply with the conditions set forth in paragraph 3 on such
Rescheduled Closing Day and that the Company will pay the Delayed Delivery Fee,
if applicable, in accordance with paragraph 2B(8)(iii) or (ii) such closing is
to be canceled. In the event that the Company shall fail to give such notice
referred to in the preceding sentence, Prudential (on behalf of each Purchaser)
may at its election, at any time after 1:00 P.M., New York City local time, on
such scheduled Closing Day, notify the Company in writing that such closing is
to be canceled. Notwithstanding anything to the contrary appearing in this
Agreement, the Company may elect to reschedule a closing with respect to any
given Accepted Notes on not more than one occasion, unless Prudential shall have
otherwise consented in writing.

 

2B(8) Fees.

 

2B(8)(i) Issuance Fee. The Company will pay to Prudential in immediately
available funds a fee (herein called the “Issuance Fee”) on each Closing Day
(other than the Exchange Closing Day) in an amount equal to 0.15% of the
aggregate principal amount of Notes sold on such Closing Day.

 

6



--------------------------------------------------------------------------------

2B(8)(ii) Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such
Accepted Note, the Company will pay to Prudential (a) on the Cancellation Date
or actual closing day of such purchase and sale and (b) if earlier, the next
Business Day following 90 days after the Acceptance Day for such Accepted Note
and on each Business Day following 90 days after the prior payment hereunder, a
fee (herein called the “Delayed Delivery Fee”) calculated as follows:

 

(BEY - MMY) X DTS/360 X PA

 

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note, “MMY” means Money Market Yield, i. e., the yield
per annum on a commercial paper investment of the highest quality selected by
Prudential on the date Prudential receives notice of the delay in the closing
for such Accepted Note having a maturity date or dates the same as, or closest
to, the Rescheduled Closing Day or Rescheduled Closing Days (a new alternative
investment being selected by Prudential each time such closing is delayed);
“DTS” means Days to Settlement, i.e., the number of actual days elapsed from and
including the original Closing Day with respect to such Accepted Note (in the
case of the first such payment with respect to such Accepted Note) or from and
including the date of the next preceding payment (in the case of any subsequent
delayed delivery fee payment with respect to such Accepted Note) to but
excluding the date of such payment; and “PA” means Principal Amount, i.e., the
principal amount of the Accepted Note for which such calculation is being made.
In no case shall the Delayed Delivery Fee be less than zero. If the foregoing
calculation yields a negative number or zero, no Delayed Delivery Fee shall be
due. Nothing contained herein shall obligate any Purchaser to purchase any
Accepted Note on any day other than the Closing Day for such Accepted Note, as
the same may be rescheduled from time to time in compliance with paragraph
2B(7).

 

2B(8)(iii) Cancellation Fee. If the Company at any time notifies Prudential in
writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note, or if Prudential notifies the Company in writing under the
circumstances set forth in the last sentence of paragraph 2B(5) or the
penultimate sentence of paragraph 2B(7) that the closing of the purchase and
sale of such Accepted Note is to be canceled, or if the closing of the purchase
and sale of such Accepted Note is not consummated on or prior to the last day of
the Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being herein called the “Cancellation
Date”), the Company will pay the Purchasers in immediately available funds an
amount (the “Cancellation Fee”) calculated as follows:

 

PI X PA

 

where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Notes(s) having a
maturity date the same as, or closest to, such Accepted Note, on the Acceptance
Day (if the difference is a negative number or zero, no Cancellation Fee shall
be due) by (b) such bid price; and “PA” has the meaning ascribed to it in
paragraph 2B(8)(iii). The

 

7



--------------------------------------------------------------------------------

foregoing bid and ask prices shall be as reported by Bridge Telerate (or, if
such data for any reason ceases to be available through Bridge Telerate, any
publicly available source of similar market data). Each price shall be based on
a U.S. Treasury security having a par value of $100.00 and shall be rounded to
the second decimal place. In no case shall the Cancellation Fee be less than
zero.

 

3. CONDITIONS OF CLOSING.

 

The Purchasers’ obligation to enter into, execute and deliver this Agreement, to
exchange the Issued Notes as described in paragraph 2A and to purchase and pay
for any Shelf Notes as described in paragraph 2B is subject to the satisfaction,
on or before the applicable Closing Day for such Notes of the following
conditions, as determined in the sole judgment of each Purchaser:

 

3A. Certain Documents. The Purchasers shall have received the following, each
dated the date of the Exchange Closing Day or the applicable Closing Day, as the
case may be:

 

(i) The Shelf Note(s) to be purchased by such Purchaser, or the Note(s) issued
to you in exchange for your Issued Note(s) (the “Exchange Notes”).

 

(ii) In the case of the Exchange Notes, duly executed copies of the Security
Agreement and each other Security Document, or amendment thereto, required by
the Collateral Agent with respect to the Reorganization.

 

(iii) Certified copies of the resolutions of the Board of Directors of the
Company authorizing the execution and delivery of this Agreement and the
issuance of Notes, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement and
the Notes.

 

(iv) A certificate of the Secretary or an Assistant Secretary and one other
officer of the Company certifying the names and true signatures of the officers
of the Company authorized to sign this Agreement and the Notes and the other
documents to be delivered hereunder.

 

(v) Certified copies of the Articles of Incorporation and By-laws of the
Company.

 

(vi) A favorable opinion of Wyrick, Robbins, Yates & Ponton, LLP, special
counsel to the Company (or such other counsel designated by the Company and
acceptable to the Purchaser(s)) satisfactory to such Purchaser and substantially
in the form of Exhibit E-l (in the case of the Exchange Notes) or E-2 (in the
case of any Shelf Notes) attached hereto and as to such other matters as such
Purchaser may reasonably request. The Company hereby directs such counsel to
deliver such opinion, agrees that the issuance and sale of any Notes will
constitute a reconfirmation of such direction, and understands and agrees that
each Purchaser receiving such an opinion will and is hereby authorized to rely
on such opinion.

 

8



--------------------------------------------------------------------------------

(vii) A good standing certificate for the Company from the Secretary of State of
North Carolina dated of a recent date and good standing or other certificates of
qualification to do business as a foreign corporation for the Company in the
States of South Carolina, Georgia, Tennessee and Virginia and such other
evidence of the status of the Company as such Purchaser may reasonably request.

 

(viii) In the case of the Exchange Notes, all fees and disbursements of King &
Spalding, counsel to the Purchasers, shall have been paid in full.

 

(ix) Additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by any Purchaser.

 

3B. Representations and Warranties; No Default. The representations and
warranties contained in paragraph 8 shall be true on and as of such Closing Day,
except to the extent of changes caused by the transactions herein contemplated
and for any Closing Day after the Exchange Closing Day changes since the date of
this Agreement which are disclosed in writing to Prudential and to which
Prudential shall have consented in writing; there shall exist on such Closing
Day no Event of Default or Default; and the Company shall have delivered to such
Purchaser an Officer’s Certificate, dated such Closing Day, to both such
effects.

 

3C. Purchase Permitted by Applicable Laws. The exchange of Issued Notes for
Exchange Notes by each Purchaser, and the purchase of and payment for the Shelf
Notes to be purchased by each Purchaser, on the terms and conditions herein
provided (including the use of the proceeds of such Notes received or to be
received by the Company) shall not violate any applicable law or governmental
regulation (including, without limitation, Section 5 of the Securities Act or
Regulation U or X of the Board of Governors of the Federal Reserve System) and
shall not subject such Purchaser to any tax (other than any income taxes arising
from such Purchaser’s ownership of the Notes), penalty, liability or other
onerous condition under or pursuant to any applicable law or governmental
regulation, and such Purchaser shall have received such certificates or other
evidence as it may request to establish compliance with this condition.

 

3D. Payment of Fees. The Company shall have paid to the Purchasers any fees due
them pursuant to or in connection with this Agreement, including any Issuance
Fee due pursuant to paragraph 2B(8)(ii) and any Delayed Delivery Fee due
pursuant to paragraph 2B(8)(iii).

 

3E. No Material Adverse Change. Prudential shall have received a certificate
from the chief financial officer of the Company, dated the applicable Closing
Day, saying that no material adverse change in the financial condition,
business, operations or prospects of the Company or its subsidiaries, taken as a
whole, has occurred since December 31, 1998.

 

3F. Environmental Compliance. With respect to any Closing Day other- than the
Exchange Closing Day, the Purchasers shall have received such evidence
(including without limitation certificates and environmental audits or reports
by an independent environmental consultant) satisfactory to the Purchasers
demonstrating the accuracy of the representations

 

9



--------------------------------------------------------------------------------

under paragraph 8L (without giving effect to any qualification with respect to
the Company’s knowledge) and compliance with paragraph 5G.

 

4. PREPAYMENTS.

 

The Notes shall be subject to required prepayment as and to the extent provided
in paragraphs 4A, 4B and 4C, respectively. The Notes shall also be subject to
prepayment under the circumstances set forth in paragraph 4D. Any prepayment
made by the Company pursuant to any other provision of this paragraph 4 shall
not reduce or otherwise affect its obligation to make any required prepayment as
specified in paragraph 4A, 4B or 4C.

 

4A. Required Prepayments of 1998 Series A Notes. Until the 1998 Series A Notes
shall be paid in full, the Company shall apply to the prepayment of the 1998
Series A Notes, without Yield-Maintenance Amount, the sum of $3,571,428.57
commencing on June 30, 2002 and each June 30, thereafter to and including June
30, 2007, and such principal amounts of the 1998 Series A Notes, together with
interest thereon to the payment dates, shall become due on such payment dates.
The remaining unpaid principal amount of the 1998 Series A Notes, together with
interest accrued thereon, shall become due on June 30, 2008, the maturity date
of the 1998 Series A Notes.

 

4B. Required Prepayments of 1999 Series B Notes. Until the 1999 Series B Notes
shall be paid in full, the Company shall apply to the prepayment of the 1999
Series B Notes, without Yield-Maintenance Amount, the sum of $2,314,285.71 on
the second day of each February commencing on February 2, 2003.

 

4C. Required Prepayments of Shelf Notes. Each Series of Shelf Notes shall be
subject to required prepayments, if any, set forth in the Notes of such Series.

 

4D. Optional Prepayment With Yield-Maintenance Amount. The Notes of each Series
shall be subject to prepayment, in whole at any time or from time to time in
part (in integral multiples of $100,000 and in a minimum amount of $1,000,000),
at the option of the Company, at 100% of the principal amount so prepaid plus
interest thereon to the prepayment date and the Yield-Maintenance Amount, if
any, with respect to each such Note. Any partial prepayment of a Series of the
Notes pursuant to this paragraph 4D shall be applied in satisfaction of required
payments of principal in inverse order of their scheduled due dates.

 

4E. Notice of Optional Prepayment. The Company shall give the holder of each
Note of a Series to be prepaid pursuant to paragraph 4D irrevocable written
notice of such prepayment not less than 10 Business Days prior to the prepayment
date, specifying such prepayment date, the aggregate principal amount of the
Notes of such Series to be prepaid on such date, the principal amount of the
Notes of such Series held by such holder to be prepaid on that date and that
such prepayment is to be made pursuant to paragraph 4D. Notice of prepayment
having been given as aforesaid, the principal amount of the Notes specified in
such notice, together with interest thereon to the prepayment date and together
with the Yield-Maintenance Amount, if any, herein provided, shall become due and
payable on such prepayment date. The Company shall,

 

10



--------------------------------------------------------------------------------

on or before the day on which it gives written notice of any prepayment pursuant
to paragraph 4D, give telephonic notice of the principal amount of the Notes to
be prepaid and the prepayment date to each Significant Holder which shall have
designated a recipient for such notices in the Purchaser Schedule attached
hereto or the applicable Confirmation of Acceptance or by notice in writing to
the Company.

 

4F. Application of Prepayments. In the case of each prepayment of less than the
entire unpaid principal amount of all outstanding Notes of any Series pursuant
to paragraphs 4A, 4B, 4C, or 4D, the amount to be prepaid shall be applied pro
rata to all outstanding Notes of such Series (including, for the purpose of this
paragraph 4F only, all Notes prepaid or otherwise retired or purchased or
otherwise acquired by the Company or any of its Subsidiaries or Affiliates other
than by prepayment pursuant to paragraph 4A, 4B, 4C, or 4D) according to the
respective unpaid principal amounts thereof.

 

4G. Retirement of Notes. The Company shall not, and shall not permit any of its
Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in part
prior to their stated final maturity (other than by prepayment pursuant to
paragraphs 4A, 4B, 4C, or 4D or upon acceleration of such final maturity
pursuant to paragraph 7A), or purchase or otherwise acquire, directly or
indirectly, Notes of any Series held by any holder unless the Company or such
Subsidiary or Affiliate shall have offered to prepay or otherwise retire or
purchase or otherwise acquire, as the case may be, the same proportion of the
aggregate principal amount of Notes of such Series held by each other holder of
Notes of such Series at the time outstanding upon the same terms and conditions.
Any Notes so prepaid or otherwise retired or purchased or otherwise acquired by
the Company or any of its Subsidiaries or Affiliates shall not be deemed to be
outstanding for any purpose under this Agreement, except as provided in
paragraph 4F.

 

5. AFFIRMATIVE COVENANTS.

 

5A. Reporting Requirements.

 

5A(1) General Information. The Company covenants that it will deliver to each
Significant Holder in triplicate:

 

(i) as soon as practicable and in any event within 45 days after the end of each
quarterly period (other than the fourth quarterly period) in each fiscal year,

 

(1) Consolidated statements of income, stockholders’ equity and cash flows for
the period from the beginning of the current fiscal year to the end of such
quarterly period, and

 

(2) a Consolidated balance sheet as at the end of such quarterly period,

 

setting forth in each case in comparative form figures for the corresponding
period in the preceding fiscal year, all in reasonable detail and reasonably
satisfactory in form to the Required Holder(s) and certified by an authorized
financial officer of the Company as fairly presenting, in all material respects,
the financial condition of the Company and its Consolidated Subsidiaries as

 

11



--------------------------------------------------------------------------------

of the end of such period and the results of their operations for the period
then ended in accordance with generally accepted accounting principles, subject
to changes resulting from normal year-end adjustments and the inclusion of
abbreviated footnotes; provided, however, that delivery pursuant to clause (iii)
below of copies of the Quarterly Report on Form 10-Q of the Company for such
quarterly period filed with the Securities and Exchange Commission shall be
deemed to satisfy the requirements of this clause (i);

 

(ii) as soon as practicable and in any event within 90 days after the end of
each fiscal year,

 

(1) Consolidated statements of income, stockholders’ equity and cash flows for
such year, and

 

(2) a Consolidated balance sheet as at the end of such year,

 

setting forth in each case in comparative form corresponding Consolidated
figures from the preceding annual audit, all in reasonable detail and reasonably
satisfactory in scope to the Required Holder(s) and reported on by independent
public accountants of recognized standing selected by the Company whose report
shall be without limitation as to the scope of the audit and reasonably
satisfactory in substance to the Required Holder(s); provided, however, that
delivery pursuant to clause (iii) below of copies of the Annual Report on Form
10-K of the Company for such year filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this clause (ii);

 

(iii) if the Company shall be publicly held, promptly upon transmission thereof,
copies of all such financial statements, proxy statements, notices and reports
as it shall send to its public stockholders and copies of all registration
statements (without exhibits) and all reports (other than any registration
statement filed on Form S-8) which it files with the Securities and Exchange
Commission (or any governmental body or agency succeeding to the functions of
the Securities and Exchange Commission);

 

(iv) promptly upon receipt thereof, a copy of each other report (including,
without limitation, management letters) submitted to the Company or any
Subsidiary by independent accountants in connection with any annual, interim or
special audit made by them of the books of the Company or any Subsidiary;

 

(v) promptly upon receipt thereof, a copy of each report, survey, study,
evaluation, assessment or other document prepared by any consultant, engineer,
Environmental Authority or other Person relating to compliance by the Company or
any Subsidiary with any Environmental Requirements, if the cost of remediation,
repair or compliance may be reasonably expected to exceed $250,000 in any one
case or in the aggregate;

 

(vi) with reasonable promptness, upon the request of the holder of any Note,
provide such holder, and any qualified institutional buyer designated by such
holder, such financial and other information as such holder may reasonably
determine to be necessary

 

12



--------------------------------------------------------------------------------

in order to permit compliance with the information requirements of Rule 144A
under the Securities Act in connection with the resale of Notes, except at such
times as the Company is subject to the reporting requirements of section 13 or
15(d) of the Exchange Act. For the purpose of this clause (vi), the term
“qualified institutional buyer” shall have the meaning specified in Rule 144A
under the Securities Act; and

 

(vii) with reasonable promptness, such other data relating to the business,
operations, properties or financial condition of the Company or any of its
Subsidiaries as a Significant Holder may reasonably request;

 

5A(2) Officer’s Certificates. (a) Together with each delivery of financial
statements required by clauses 5A(l)(i) and (ii) above, the Company will deliver
to each Significant Holder an Officer’s Certificate demonstrating (with
computations in reasonable detail) compliance with the provisions of paragraphs
6A, 6B, 6C, 6E(1) and 6E(2) and stating that there exists no Event of Default or
Default, or, if any Event of Default or Default exists, specifying the nature
and period of existence thereof and what action the Company has taken, is taking
or proposes to take with respect thereto;

 

(b) Should the Company elect to include the EBITA or EBITDA of companies
acquired by the Company in the calculation of the Company’s consolidated EBITA
or EBITDA, respectively, as described in the definitions of “Consolidated
Earnings Before Interest, Taxes and Amortization or EBITA” and “Consolidated
Earnings Before Interest, Taxes, Depreciation and Amortization or EBITDA”, then
simultaneously with the delivery of the financial statements referred to in (A)
and (B) of such definitions, the chief executive officer or the chief financial
officer of the Company shall deliver to the Purchasers an Officer’s Certificate
and appropriate documentation certifying the historical operating results,
adjustments and balance sheet of each such acquired company;

 

5A(3) Annual Accountant’s Letter. Together with each delivery of financial
statements required by clause 5A(l)(ii) above, the Company will deliver to each
Significant Holder a certificate of the independent public accountants giving
the report on such financial statements stating that, in making the audit
necessary for their report, they have obtained no knowledge of any Event of
Default or Default, or, if they have obtained knowledge of any Event of Default
or Default, specifying the nature and period of existence thereof. The
accountants, however, shall not be liable to anyone as a result of this
provision by reason of their failure to obtain knowledge of any Event of Default
or Default which would not be disclosed in the course of an audit conducted in
accordance with generally accepted auditing standards;

 

5A(4) Special Information. The Company also covenants that immediately after any
Responsible Officer obtains actual knowledge of:

 

(a) an Event of Default or Default;

 

(b) a material adverse change in the financial condition, business or operations
of the Company and its Subsidiaries, taken as a whole;

 

13



--------------------------------------------------------------------------------

(c) legal proceedings filed against the Company and/or any of its Subsidiaries,
which reasonably could be expected to have a material adverse effect on the
financial condition, business or operations of the Company and its Subsidiaries,
taken as a whole, or which in any manner draws into question the validity of or
reasonably could be expected to impair the ability of the Company to perform its
obligations under this Agreement or the Notes;

 

(d) a default under any agreement or note evidencing Indebtedness for which the
Company or any Subsidiary is liable, which individually or in the aggregate with
all other agreements and notes in default for which the Company or any of its
Subsidiaries is liable, exceeds $250,000;

 

(e) the occurrence of any other event that reasonably could be expected to
impair the ability of the Company to meet its obligations hereunder;

 

(f) any (i) Environmental Liabilities, (ii) pending, threatened or anticipated
Environmental Proceedings, (iii) Environmental Notices, (iv) Environmental
Judgments and Orders, or (v) Environmental Releases at, on, in, under or in any
way affecting the Properties which reasonably could be expected to have a
material adverse effect on the business, operations or financial condition of
the Company and its Subsidiaries, taken as a whole; or

 

(g) with respect to any Plan that is subject to the funding requirements of
Section 302 of ERISA or Section 412 of the Code, the Company (i) has given or is
required to give notice to the Pension Benefit Guaranty Corporation that a
material reportable event has occurred with respect to such Plan, (ii) has
delivered notice to the Pension Benefit Guaranty Corporation of any intent to
withdraw from or terminate any such Plan, or (iii) has failed to make timely a
contribution to any such Plan;

 

the Company will deliver to each Significant Holder an Officer’s Certificate
specifying the nature and period of existence thereof and what action the
Company or the Subsidiary has taken, is taking or proposes to take with respect
thereto.

 

5B. Inspection of Property. The Company covenants that, at such reasonable times
and as often as a Significant Holder may reasonably request, it will permit any
Person designated by a Significant Holder in writing, at such Significant
Holder’s expense unless a Default has occurred and is continuing in which case
at the Company’s expense, to:

 

(i) visit and inspect any of the properties of the Company and any Subsidiary;

 

(ii) examine the corporate or company books and financial records of the Company
and its Subsidiaries and make copies thereof or extracts therefrom; and

 

(iii) discuss the affairs, finances and accounts of any of such corporations
with the principal officers of the Company or any of its Subsidiaries and their
independent public accountants.

 

14



--------------------------------------------------------------------------------

5C. Covenant to Secure Notes Equally. The Company covenants that if it or any of
its Subsidiaries shall create or assume any Lien upon any of its property or
assets, whether now owned or hereafter acquired, other than Liens permitted by
paragraph 6C (unless prior written consent shall have been obtained under
paragraph 11C), it will make or cause to be made effective provision whereby the
Notes will be secured by such Lien equally and ratably with any and all other
Indebtedness thereby secured so long as any such other Indebtedness shall be so
secured.

 

5D. Guaranteed Obligations. The Company covenants that if any Person (other than
the Company) provides a Guarantee or provides collateral in any manner for any
Indebtedness of the Company or any Subsidiary, it will simultaneously cause such
Person to provide a Guarantee or provide collateral for the Notes equally and
ratably with all Indebtedness Guaranteed or secured by such Person for so long
as such Indebtedness is so Guaranteed and pursuant to documentation in form and
substance reasonably satisfactory to such holder.

 

5E. New Guarantors. The Company covenants that at the time that any
newly-created or acquired Subsidiary becomes a Borrower (as defined in the Bank
Agreement) in accordance with Section 6.16 of the Bank Agreement, the Company
will cause such Subsidiary to become simultaneously a Guarantor by executing and
delivering to the Purchasers a Guaranty Agreement. The delivery of such Guaranty
Agreement shall be accompanied by such other documents as the Required Holders
may reasonably request including charter, bylaws, appropriate resolutions of the
Board of Directors of any such Subsidiary providing such a Guaranty Agreement
and legal opinions with respect thereto. Upon the delivery thereof, such
Guaranty Agreement and such other documents shall constitute Related Documents
hereunder.

 

5F. Maintenance of Insurance. The Company covenants that it and each of its
Subsidiaries will maintain, with responsible insurers, insurance with respect to
its properties and business against such casualties and contingencies
(including, but not limited to, public liability, larceny, embezzlement or other
criminal misappropriation) and in such amounts as is customary in the case of
similarly situated corporations engaged in the same or similar businesses;
provided, however, that the Company and each of its Subsidiaries may elect to
continue to self-insure (i) their waste containers; (ii) certain immaterial
assets such as radio towers consistent with their business practices in effect
on the date hereof; and (iii) certain risks under their medical and short-term
disability plans.

 

5G. Maintenance of Corporate Existence/Compliance with Law/Preservation of
Property. The Company covenants that, except as permitted under paragraphs 6E(1)
and 6E(2), it and each Subsidiary will do or cause to be done all things
necessary to, at all times:

 

(i) preserve, renew and keep in full force and effect the corporate or company
existence of the Company and its Subsidiaries (other than those Subsidiaries not
material to the financial condition, business or operations of the Company and
its Subsidiaries taken as a whole);

 

(ii) comply with all laws and regulations (including, without limitation, laws
and regulations relating to equal employment opportunity and employee safety)

 

15



--------------------------------------------------------------------------------

applicable to it and any Subsidiary except where the failure to comply could not
reasonably be expected to have a material adverse effect on the business,
operations or financial condition of the Company and its Subsidiaries, taken as
a whole;

 

(iii) maintain, preserve and protect all material licenses, certificates,
permits, franchises and intellectual property of the Company and its
Subsidiaries; and

 

(iv) preserve all the remainder of its property used or useful in the conduct of
its business and keep the same in good repair, working order and condition
excluding normal wear and tear, except where the failure to preserve such
property could not be reasonably expected to have a material adverse effect on
the business, operations or financial condition of the Company and its
Subsidiaries, taken as a whole.

 

5H. Compliance with Environmental Laws. The Company covenants that it and each
of its Subsidiaries will, comply in a timely fashion with, or operate pursuant
to valid waivers of the provisions of, all applicable Environmental
Requirements, including, without limitation, the emission of wastewater
effluent, solid and hazardous waste and air emissions together with any other
applicable Environmental Requirements for conducting, on a timely basis,
periodic tests and monitoring for contamination of ground water, surface water,
air and land and for biological toxicity of the aforesaid, and all applicable
regulations of the Environmental Protection Agency or other relevant federal,
state or local governmental authority, except where the failure to comply could
not reasonably be expected to have a material adverse effect on the business,
operations or financial condition of the Company and its Subsidiaries, taken as
a whole. The Company agrees to indemnify and hold you, your officers, agents and
employees (each an “Indemnified Person”) harmless from any loss, liability,
claim or expense that you may incur or suffer as a result of a breach by the
Company or any of its Subsidiaries, as the case may be, of this covenant other
than as a result of the gross negligence or wilful misconduct of such
Indemnified Person. The Company shall not be deemed to have breached or violated
this paragraph 5H if the Company or any of its Subsidiaries is challenging in
good faith by appropriate proceedings diligently pursued the application or
enforcement of such Environmental Requirements for which adequate reserves have
been established in accordance with generally accepted accounting principles.

 

5I. No Integration. The Company covenants that it has taken and will take all
necessary action so that the issuance of the Notes does not and will not require
registration under the Securities Act. The Company covenants that no future
offer and sale of debt securities of the Company of any class will be made if
there is a reasonable possibility that such offer and sale would, under the
doctrine of “integration”, subject the issuance of the Notes to you to the
registration requirements of the Securities Act.

 

5J. Financial Records. The Company covenants that it and each of its
Subsidiaries will keep proper books of record and account in which full and
correct entries (in all material respects and subject to normal year end
adjustments and, as to interim statements, the absence of footnotes) will be
made of the business and affairs of the Company or such Subsidiary under
generally accepted accounting principles consistently applied (except for
changes disclosed in the

 

16



--------------------------------------------------------------------------------

financial statements furnished to you pursuant to paragraph 5A and concurred in
by the independent public accountants referred to in paragraph 5A).

 

6. NEGATIVE COVENANTS.

 

Unless the Required Holders otherwise agree in writing, the Company shall not,
and shall not permit any Subsidiary, to take any of the following actions or
permit the occurrence or existence of any of the following events or conditions:

 

6A. Financial Limitations. The Company covenants that it will not permit at any
time:

 

(a) Funded Debt to EBITDA. The ratio of (x) Funded Debt as at the end of any
fiscal quarter to (y) EBITDA for the period of four (4) consecutive fiscal
quarters ending on such date to be greater than the ratio set forth opposite
such fiscal quarters:

 

Fiscal Quarters Ending

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

September 30, 1999 - June 30, 2000

   4.50:1.00

September 30, 2000 - June 30, 2001

   4.25:1.00

September 30, 2001 and thereafter

   4.00:1.00

 

(b) Senior Funded Debt to EBITDA. The ratio of (x) Senior Funded Debt as at the
end of any fiscal quarter to (y) EBITDA for the period of four (4) consecutive
fiscal quarters to be greater than the ratio set forth opposite such fiscal
quarters:

 

Fiscal Quarters Ending

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

September 30, 1999 - June 30, 2000

   4.00:1.00

September 30, 2000 - June 30, 2001

   3.75:1.00

September 30, 2001 and thereafter

   3.50:1.00

 

(c) Consolidated Net Worth. Commencing with the fiscal quarter ended September
30, 1999, Consolidated Net Worth at the end of any fiscal quarter to be less
than the sum of $62,000,000 plus the sum of (a) 50% of positive Consolidated Net
Income for each fiscal quarter, beginning with the fiscal quarter ended December
31, 1999, and (b) 100% of the net proceeds of any sale by the Company or any of
its Subsidiaries of (A) equity securities issued by the Company or any of its
Subsidiaries or (B) warrants or subscription rights for equity securities issued
by the Company or any of its Subsidiaries occurring after the Effective Date.

 

17



--------------------------------------------------------------------------------

(d) Interest Coverage. The ratio of (x) actual reported EBITA for any fiscal
quarter to (y) Consolidated Total Interest Expense for such fiscal quarter to be
less than the ratio set forth in the following table opposite such fiscal
quarter:

 

Fiscal Quarters Ending

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

March 31, 2001 - September 30, 2001

   2.00:1.00

December 31, 2001

   2.25:1.00

March 31, 2002 and thereafter

   2.50:1.00

 

(e) Profitable Operations. Consolidated Net Income to be less than $ 1.00 for
any fiscal quarter.

 

(f) Capital Expenditures. Capital Expenditures for any fiscal year shall not
exceed (i) $30,000,000 for the fiscal year 2001, and (ii) thereafter, 2.0 times
the sum of (a) actual depreciation expenses plus (b) amortization expenses
pertaining to landfills for such year.

 

6B. Restrictions on Indebtedness. Neither the Company nor any of its
Subsidiaries shall become or be a guarantor or surety of, or otherwise create,
incur, assume, or be or remain liable, contingently or otherwise, with respect
to any Indebtedness, or become or be responsible in any manner (whether by
agreement to purchase any obligations, stock, assets, goods or services, or to
supply or advance any funds, assets, goods or services or otherwise) with
respect to any undertaking or Indebtedness of any other Person, or incur any
Indebtedness other than:

 

(a) Indebtedness to the Purchasers hereunder or Indebtedness arising under the
1998 Note Agreement;

 

(b) incurrence by the Company or any of its Subsidiaries of guaranty, suretyship
or indemnification obligations in connection with such Person’s performance of
services for its respective customers in the ordinary course of its business;

 

(c) incurrence by the Company or any of its Subsidiaries (other than a
Designated LLC) of Indebtedness to the Company or to another of its Subsidiaries
(other than a Designated LLC);

 

(d) other Indebtedness existing on the date hereof and listed and described on
Schedule 6B hereto;

 

(e) (i) purchase money Indebtedness incurred in connection with the acquisition
after the Effective Date of any real or personal property or under equipment
leases or equipment chattel, (ii) existing Indebtedness of any Subsidiary
acquired after the Effective Date (the “Acquired Subsidiary”) originally
incurred by the Acquired Subsidiary in connection with the lease or acquisition
of property or fixed assets used in the business of the Acquired Subsidiary; or
with respect to industrial finance bonds issued to finance the purchase of such
property or assets; (iii) Indebtedness with respect to Capitalized Leases; (iv)
other unsecured Indebtedness; and (v) Indebtedness with respect to Subordinated
Debt; provided that in the event that after the Effective Date any

 

18



--------------------------------------------------------------------------------

Subsidiary of the Company guaranties any Subordinated Debt, the terms of such
guaranty shall provide for the release of such guaranty upon the sale of stock
or all or substantially all of the assets of such Subsidiary (even if such sale
was made in a foreclosure); provided that the aggregate amount of such
Indebtedness under this subsection (e) shall not exceed .5x EBITDA for the
period of four (4) consecutive fiscal quarters most recently ended;

 

(f) Indebtedness with respect to landfill closure bonds of the Company and its
Subsidiaries in an aggregate amount not to exceed $5,000,000;

 

(g) Bank Debt in principal amount not to exceed $300,000,000;

 

(h) Indebtedness to the Designated LLCs evidenced by Designated Intercompany
Debentures in an aggregate amount not to exceed $100,000,000; and

 

(i) incurrence by a Designated LLC of Indebtedness to the Company or any of it
Subsidiaries in an aggregate amount not to exceed $100,000,000, whether in the
form of intercompany payables, advances, notes or debentures, each of which,
regardless of form, shall be pledged to the Collateral Agent, the proceeds of
which are loaned or contributed as capital to a direct or indirect Subsidiary of
such Designated LLC, which Subsidiary is a Guarantor;

 

(j) Guaranty obligations of the Company with respect to undertakings by Sampson
County Disposal, Inc. (or Sampson County Disposal, LLC as successor to Sampson
County Disposal, Inc.) under (i) the Remarketing and Interest Services Agreement
by and between Sampson County Disposal, Inc., the Company and Wachovia
Securities, Inc. and (ii) the Bond Purchase Agreement by and among Wachovia
Securities, Inc., The Sampson County Industrial Facilities and Pollution Control
Financing Authority, Sampson County Disposal, Inc. and the Company;

 

provided that if the creation, incurrence, assumption or existence of any
Indebtedness would constitute a default or an event of default under the Bank
Debt, then the creation, incurrence, assumption or existence of such
Indebtedness shall not be permitted hereunder.

 

6C. Restrictions on Liens. Neither the Company nor any of its Subsidiaries shall
create or incur or suffer to be created or incurred or to exist any lien,
encumbrance, mortgage, pledge, charge, restriction or other security interest of
any kind upon any property or assets of any character, whether now owned or
hereafter acquired, or upon the income or profits therefrom; or transfer any of
such property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; or acquire, or agree
or have an option to acquire, any property or assets upon conditional sale or
other title retention or purchase money security agreement, device or
arrangement; or suffer to exist for a period of more than thirty (30) days after
the same shall have been incurred any Indebtedness or claim or demand against it
which if unpaid might by law or upon bankruptcy or insolvency, or otherwise, be
given any priority whatsoever over its general creditors; or sell, assign,
pledge or otherwise transfer any accounts,

 

19



--------------------------------------------------------------------------------

contract rights, general intangibles or chattel paper, with or without recourse,
except as follows (the “Permitted Liens”):

 

(a) liens to secure taxes, assessments and other government charges or claims
for labor, material or supplies in respect of obligations not overdue;

 

(b) deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations;

 

(c) liens in respect of judgments or awards which have been in force for less
than the applicable period for taking an appeal so long as execution is not
levied thereunder or in respect of which the Company or any such Subsidiary
shall at the time in good faith be prosecuting an appeal or proceedings for
review and in respect of which a stay of execution shall have been obtained
pending such appeal or review and in respect of which the Company or any such
Subsidiary maintains adequate reserves;

 

(d) liens of carriers, warehousemen, mechanics and materialmen, and other like
liens on properties, in existence less than 120 days from the date of creation
thereof in respect of obligations not overdue, provided that such liens may
continue to exist for a period of more than 120 days if the validity or amount
thereof shall currently be contested by the Company or any such Subsidiary in
good faith and if the Company or any such Subsidiary shall have set aside on its
books adequate reserves with respect thereto as required by GAAP, and provided
further that the Company or any such Subsidiary will pay any such claim
forthwith upon commencement of proceedings to foreclose any such lien;

 

(e) encumbrances consisting of easements, rights of way, zoning restrictions,
restrictions on the use of real property and defects and irregularities in the
title thereto, landlord’s or lessor’s liens under leases to which the Company or
any such Subsidiary is a party, and other minor liens or encumbrances none of
which in the opinion of the Company or any such Subsidiary interferes materially
with the use of the property affected in the ordinary conduct of the business of
the Company or any such Subsidiary, which defects do not individually or in the
aggregate have a materially adverse effect on the business of the Company or any
such Subsidiary individually or of the Company and its Subsidiaries on a
consolidated basis;

 

(f) liens existing on the date hereof and listed on Schedule 6C hereto;

 

(g) liens in favor of Fleet National Bank (f/k/a BankBoston, N.A.), as
Collateral Agent for the benefit of the Banks (the “Collateral Agent”), the
Purchasers hereunder and the noteholders under the 1998 Agreement; and

 

(h) purchase money security interests in or purchase money mortgages on real or
personal property acquired after the Effective Date hereof to secure purchase
money Indebtedness of the type permitted by paragraph 6B(e)(i), (ii) and (iii),
incurred in

 

20



--------------------------------------------------------------------------------

connection with the acquisition of such property, which security interests cover
only the real or personal property so acquired.

 

6D. Restrictions on Investments. Neither the Company nor any of its Subsidiaries
shall purchase or acquire, or make any commitment therefor, any capital stock,
equity interest, or other obligations or securities of, or any interest in, any
other Person, or make or commit to make any acquisition under paragraph 6E, or
make or commit to make any advance, loan, extension of credit or capital
contribution to or any other investment in, any other Person, other than:

 

(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase;

 

(b) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having unimpaired capital and surplus in excess
of $250,000,000;

 

(c) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “P 1” if rated by Moody’s Investors Service, Inc., and
not less than “A 1” if rated by Standard and Poor’s Rating Group;

 

(d) Investments existing on the date hereof and listed on Schedule 6D hereto;

 

(e) Investments permitted under paragraph 6E;

 

(f) Extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or surplus in the ordinary
course of business;

 

(g) Investments consisting of loans and advances to the Company or to another of
its Subsidiaries (other than a Designated LLC);

 

(h) Other Investments not to exceed the sum of $2,000,000 in the aggregate at
any one time outstanding with respect to non-hazardous solid waste collection,
transfer, hauling, recycling or disposal businesses, projects, joint-ventures or
enterprises or purchase options; and

 

(i) Investments consisting of the Company or any Subsidiary’s ownership
interests in the Designated LLCs (and the related capital contributions in
respect thereof) as set forth in Schedule 6D and Investments in the Guarantors
by the Designated LLCs constituting Indebtedness permitted under paragraph 6B.

 

6E. Merger, Consolidation and Disposition of Assets.

 

6E(1) Mergers and Acquisitions. Neither the Company nor any of its Subsidiaries
will become a party to any merger or consolidation, or agree to or effect any
asset acquisition or stock

 

21



--------------------------------------------------------------------------------

acquisition (other than the acquisition of assets in the ordinary course of
business consistent with past practices) except the merger or consolidation of,
or asset or stock acquisitions between the Company and its existing Subsidiaries
and between existing Subsidiaries of the Company and except as otherwise
provided in this paragraph. The Company or any of its Subsidiaries may purchase
or otherwise acquire all or substantially all of the assets or stock or other
equity interests of any other Person provided that:

 

(a) the Company is in current compliance with and, giving effect to the proposed
acquisition (including any borrowings made or to be made in connection
therewith), will continue to be in compliance with all of the covenants in
paragraph 6A hereof on a pro forma historical combined basis as if the
transaction occurred on the first day of the period of measurement; provided,
that, in the case of transactions involving cash consideration to be paid by the
Company or any of its Subsidiaries (including cash deferred payments, contingent
or otherwise, and the aggregate amount of all Funded Debt assumed) in excess of
$15,000,000, the Purchasers shall have received an Officer’s Certificate
demonstrating compliance with paragraph 6A on a pro forma historical combined
basis as if the transaction occurred on the first day of the period of
measurement;

 

(b) at the time of such acquisition, no Default or Event of Default has occurred
and is continuing, and such acquisition will not otherwise create a Default or
an Event of Default hereunder;

 

(c) the business to be acquired is predominantly in the same lines of business
as the Company, or businesses reasonably related or incidental thereto (e.g.,
non-hazardous solid waste collection, transfer, hauling, recycling, or
disposal);

 

(d) the business to be acquired operates predominantly in the continental United
States;

 

(e) all of the assets to be acquired shall be owned by an existing or newly
created Subsidiary of the Company which Subsidiary shall be a Guarantor, 100% of
the assets (other than motor vehicle titles and real estate) and stock or other
equity interests of which have been or, simultaneously with such acquisition,
will be pledged to the Collateral Agent on behalf of the Banks, the noteholders
under the 1998 Note Agreement and the Purchasers in accordance with the
Intercreditor Agreement or, in the case of a stock or other equity interest
acquisition, the acquired company, simultaneously with such acquisition, shall
become a Guarantor or shall be merged with and into a wholly owned Subsidiary of
the Company that is a Guarantor and such newly acquired or created Subsidiary
shall otherwise comply with the provisions of paragraph 5E hereof;

 

(f) not later than seven (7) days prior to the proposed acquisition date, a copy
of the purchase agreement and financial projections, together with audited (if
available, or otherwise unaudited) financial statements for any Subsidiary to be
acquired or created, for the preceding two (2) fiscal years or such shorter
period of time as such Subsidiary has

 

22



--------------------------------------------------------------------------------

been in existence shall have been furnished to the Purchasers, only in cases of
Material Acquisitions or upon request by the Purchasers;

 

(g) not later than seven (7) days prior to the proposed acquisition date, (1) a
summary of the Company’s results of their standard due diligence review, and (2)
in the case of a landfill acquisition, a review by a Consulting Engineer and a
copy of the Consulting Engineer’s report shall have been furnished to the
Purchasers, only in cases of Material Acquisitions or upon request by the
Purchasers;

 

(h) the board of directors and (if required by applicable law) the shareholders,
or the equivalent thereof, of the business to be acquired has approved such
acquisition;

 

(i) if such acquisition is made by a merger, a Guarantor, or a wholly-owned
Subsidiary of the Company which shall become a Guarantor in connection with such
merger, shall be the surviving entity; and

 

(j) cash consideration to be paid by the Company or such Subsidiary in
connection with any such acquisition or series of related acquisitions
(including cash deferred payments, contingent or otherwise, and the aggregate
amount of all Funded Debt assumed), shall not exceed $15,000,000 without the
consent of the Required Holders (any acquisition requiring cash consideration in
excess of $15,000,000 being referred to as a “Material Acquisition”); provided,
however, from the date of this Agreement until the delivery by the Company to
each of the Purchasers of (i) the Officer’s Certificate delivered under
paragraph 5A(2) for the fiscal quarter ending March 31, 2002 showing the
Company’s compliance with the financial covenants contained in this Agreement,
and (ii) the Company’s financial statements described in paragraph 5A(1) for the
fiscal year ended December 31, 2001, all references to “$15,000,000” in this
paragraph 6E(1)(j) shall be replaced with “$5,000,000”.

 

6E(2) Disposition of Assets. Neither the Company nor any Subsidiary will become
a party to or agree to or effect any disposition of assets in excess of $500,000
in the aggregate (the “Basket”) without the prior written consent of the
Required Holders. Notwithstanding the foregoing, the sale of inventory, the
licensing of intellectual property and the disposition of obsolete assets, in
each case in the ordinary course of business consistent with past practices, are
permitted hereunder without being charged against the Basket.

 

6E(3) Permitted Transfers. Notwithstanding the other provisions of this
paragraph 6E, transfers of Designated Property (each, a “Permitted Transfer”)
will be permitted, provided, that the following conditions are met:

 

(a) such Permitted Transfer is made for fair market value;

 

(b) the proceeds of such Permitted Transfer are applied to pay down the
revolving loans outstanding under the Bank Agreement (but without reducing the
commitments of the banks under the Bank Agreement);

 

23



--------------------------------------------------------------------------------

(c) in the case of a transfer of the ownership interests in a Designated LLC,
the Designated LLC subject to such transfer shall reaffirm its joint and several
obligations with respect to the Secured Obligations by entering into a guaranty
agreement in form and substance satisfactory to the Purchasers (the “Designated
Guaranty”); and

 

(d) all assets of a transferred Designated LLC other than Designated Property
shall remain subject to the lien thereon that has been granted to the Collateral
Agent for the benefit of the Banks and the Purchasers as security for the
Secured Obligations, and the transferee of such Designated LLC and the
Designated LLC shall each have acknowledged the full force and effect of such
lien and of the Designated Guaranty executed by such Designated LLC pursuant to
(c) above.

 

In the event of a proposed Permitted Transfer of any membership units or
interests of a Designated LLC or any Designated Property, the proposed
transferor will give the Collateral Agent and the Purchasers at least fifteen
Business Days prior written notice of the proposed Permitted Transfer. Subject
to the Purchasers’ election to exercise their rights of first refusal as set
forth below, the Collateral Agent will, in accordance with Section 24 of the
Security Agreement, within ten Business Days of receipt of such notice, endorse,
assign and deliver to the transferor the requested certificates, if any, of
membership units or ownership interests, or any other Designated Property in the
Collateral Agent’s possession or under its control, which are included in the
Permitted Transfer by the transferor and any other instruments or documents
evidencing the ownership of such membership units or ownership interest or
Designated Property in the Collateral Agent’s possession or under its control.
Upon receipt of the proceeds of the Permitted Transfer for application to the
revolving loans outstanding under the Bank Agreement (but without reducing the
commitments of the banks under the Bank Agreement), the Collateral Agent, the
banks party to the Bank Agreement and the Purchasers shall have no further
interest or right to such membership units or interests or such Designated
Property, and, if requested by transferor or transferor’s transferee, the
Collateral Agent, in accordance with Section 24 of the Security Agreement, shall
execute an appropriate termination of the lien with respect to such units or
interests, or such Designated Property, as applicable; provided that any
Designated LLC subject to a Permitted Transfer shall retain its joint and
several obligations with respect to the Secured Obligations by executing a
Designated Guaranty and the liens on the assets of such Designated LLC (other
than Designated Property) granted to the Collateral Agent for the benefit of the
banks party to the Bank Agreement and the Purchasers as security for the Secured
Obligations shall continue in force and shall be reaffirmed by the Designated
LLC as a condition of such Permitted Transfer. To the extent that,
notwithstanding the above, any Permitted Transfer of membership units or
ownership interests or Designated Property by the Company or any of its
Subsidiaries occurs during the Designated Property Notice Period, the proceeds
shall be applied to pay the outstanding Secured Obligations pursuant to the
terms of the Intercreditor Agreement. Upon the commencement of a Designated
Property Notice Period, the provisions set forth in this Agreement and the
Security Documents allowing the Permitted Transfers shall terminate until such
time, if ever, as restored by the written election of the Purchasers.

 

6E(4) Right of First Refusal. If at any time following the date of this
Agreement, the owner of Designated Property (the “Seller of Designated
Property”) receives a bona fide offer

 

24



--------------------------------------------------------------------------------

from a third party to purchase all or any part of its Designated Property for a
purchase price that has been reached through arms-length negotiation and such
Seller of Designated Property wishes to accept such offer (the “Third Party
Offer”), such Seller of Designated Property shall, as a condition precedent to
its right to sell such Designated Property to the third party, comply with the
following procedure:

 

(a) By written notice (the “Notice of Sale of Designated Property”), such Seller
of Designated Property shall inform the Collateral Agent of the Third Party
Offer. The Notice must contain the name of the offeror, a description of the
Designated Property to be sold, the purchase price therefor, the proposed
closing date (which shall in no event be sooner than twenty Business Days from
the date of the Notice of Sale of Designated Property), all other terms and
conditions of the Third Party Offer and shall further contain an offer to sell
all of such Designated Property to the Collateral Agent or its assign pursuant
to the terms and provisions of this paragraph 6E(4) on the same terms and
conditions contained in the Third Party Offer.

 

(b) The Collateral Agent may elect, in accordance with Section 24 of the
Security Agreement, with the consent of the Majority Banks (as defined in the
Bank Agreement), the Required Holders and the Administrative Agent, exercisable
within twenty Business Days of the receipt of the Notice of Sale of Designated
Property, to purchase all of such Designated Property contained in the Third
Party Offer. In addition, the Collateral Agent, in accordance with Section 24 of
the Security Agreement, with the consent of the Majority Banks, the Required
Holders and the Administrative Agent, shall be entitled to assign its right to
purchase such Designated Property to one or more third parties.

 

(c) If the Collateral Agent shall elect to purchase all of such Designated
Property, it shall, in accordance with Section 24 of the Security Agreement,
deliver notice of the exercise of its option to the Seller of Designated
Property not later than the expiration of the twentieth Business Day following
receipt of the Notice of Sale of Designated Property. In addition, if the
Collateral Agent shall assign some or all of its right to purchase such
Designated Property to a third party, it shall, in accordance with Section 24 of
the Security Agreement, deliver notice of such assignment, together with notice
of Designated Property to be purchased by such third party, not later than the
twentieth Business Day following receipt of the Notice of Sale of Designated
Property. Following delivery of the Collateral Agent’s (or the third party’s)
notice of the exercise of the option granted herein to purchase such Designated
Property, the Collateral Agent (or such third party) shall, in accordance with
Section 24 of the Security Agreement, set a closing date, which shall be not
later than thirty days following the delivery of the Collateral Agent’s (or the
third party’s) notice of exercise of right to purchase such Designated Property.

 

(d) To the extent that the Collateral Agent and its assigns shall not elect to
purchase all of such Designated Property, the Seller of Designated Property
shall thereafter be entitled to sell all of such Designated Property upon the
terms and

 

25



--------------------------------------------------------------------------------

conditions set forth in the Notice of Sale of Designated Property. Any
modification of such terms and conditions shall require additional compliance
with the provisions of this paragraph.

 

6F. Sale and Leaseback. Neither the Company nor any of its Subsidiaries shall
enter into any arrangement, directly or indirectly, whereby the Company or any
Subsidiary shall sell or transfer any property owned by it in order then or
thereafter to lease such property or lease other property which the Company or
such Subsidiary intends to use for substantially the same purpose as the
property being sold or transferred, without the prior written consent of the
Required Holders.

 

6G. Restricted Distributions and Redemptions. Neither the Company nor any of its
Subsidiaries shall redeem, convert, retire or otherwise acquire shares of any
class of its capital stock or other equity interest, or make any Distributions,
except Distributions to the Company or another Subsidiary of the Company. In
addition, neither the Company nor any of its Subsidiaries shall effect or permit
any change in or amendment to any document or instrument pertaining to the terms
of the Company or any of its Subsidiaries capital stock or other equity
interest. Notwithstanding the foregoing, neither the Company nor any of its
Subsidiaries shall make any Distribution under this paragraph 6G if a Default or
Event of Default exists or would be created by the making of such Distribution.

 

6H. Debt Modification, etc. Neither the Company nor any of its Subsidiaries will
(i) amend, supplement or otherwise modify (A) the terms of any Subordinated Debt
or (B) any negative covenant, financial covenant or event of default set forth
in the Bank Debt or (ii) prepay, redeem or repurchase any of the Subordinated
Debt. Prior to any principal payment or prepayment of the Bank Debt having the
effect of reducing the commitments of banks under the Bank Agreement, the
Company shall deliver to the Purchasers a certificate setting forth in
reasonable detail computations evidencing the pro forma effect of the
contemplated payment on the Company’s compliance with the financial covenants
contained in paragraph 6A hereof.

 

6I. Employee Benefit Plans. Neither the Company nor any of its Subsidiaries nor
any ERISA Affiliate will:

 

(a) engage in any “prohibited transaction” within the meaning of section 406 of
ERISA or section 4975 of the Code which could result in a material liability for
the Company or any of its Subsidiaries; or

 

(b) permit any Guaranteed Pension Plan to incur an “accumulated funding
deficiency”, as such term is defined in section 302 of ERISA, whether or not
such deficiency is or may be waived; or

 

(c) fail to contribute to any Guaranteed Pension Plan to an extent which, or
terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of the Company or any of its
Subsidiaries pursuant to section 302(f) or section 4068 of ERISA; or

 

26



--------------------------------------------------------------------------------

(d) amend any Guaranteed Pension Plan in circumstances requiring the posting of
security pursuant to section 307 of ERISA or section 401(a)(29) of the Code; or

 

(e) permit or take any action which would result in the aggregate benefit
liabilities (with the meaning of section 4001 of ERISA) of all Guaranteed
Pension Plans exceeding the value of the aggregate assets of such Plans,
disregarding for this purpose the benefit liabilities and assets of any such
Plan with assets in excess of benefit liabilities.

 

6J. Negative Pledges. Except for Permitted Liens, and subject to the
Intercreditor Agreement, neither the Company nor any of its Subsidiaries shall
enter into or permit to exist any arrangement or agreement, enforceable under
applicable law, which directly or indirectly prohibits the Company or such
Subsidiary from creating or incurring any lien, encumbrance, mortgage, pledge,
charge, restriction or other security interest in favor of the Collateral Agent
for the benefit of the Purchasers and the noteholders under the 1998 Agreement
under the Security Documents other than customary anti-assignment provisions in
leases and licensing agreements entered into by the Company or such Subsidiary
in the ordinary course of its business.

 

6K. Business Activities. Neither the Company nor any of its Subsidiaries will
engage directly or indirectly (whether through subsidiaries or otherwise) in any
type of business other than the businesses conducted by the Company or such
Subsidiary on the Effective Date and in related businesses.

 

6L. Transactions with Affiliates. Neither the Company nor any of its
Subsidiaries will engage in any transaction with any Affiliate (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such Affiliate or, to the knowledge of the
Company and its Subsidiaries, any corporation, partnership, trust or other
entity in which any such Affiliate has a substantial interest or is an officer,
director, trustee or partner, on terms more favorable to such Person than would
have been obtainable on an arm’s-length basis in the ordinary course of
business.

 

7. EVENTS OF DEFAULT.

 

7A. Acceleration. If any of the following events shall occur and be continuing
for any reason whatsoever (and whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or otherwise):

 

(i) the Company defaults in the payment of any principal of, or
Yield-Maintenance Amount payable with respect to, any Note when the same shall
become due, either by the terms thereof or otherwise as herein provided; or

 

27



--------------------------------------------------------------------------------

(ii) the Company defaults in the payment of any interest on any Note for more
than 10 days after the date due; or

 

(iii) the Company or any of its Subsidiaries defaults (whether as primary
obligor or as guarantor or other surety) in any payment of principal of or
interest on any other obligation for money borrowed other than the Bank Debt (or
any Capitalized Lease, any obligation under a conditional sale or other title
retention agreement, any obligation issued or assumed as full or partial payment
for property whether or not secured by a purchase money mortgage or any
obligation under notes payable or drafts accepted representing extensions of
credit) beyond any period of grace provided with respect thereto, or the Company
or any of its Subsidiaries fails to perform or observe any other agreement, term
or condition contained in any agreement under which any such obligation is
created (or if any other event thereunder or under any such agreement shall
occur and be continuing) and the effect of such failure or other event is to
cause, or to permit the holder or holders of such obligation (or a trustee on
behalf of such holder or holders) to cause, such obligation to become due (or to
be repurchased by the Company or any of its Subsidiaries) prior to any stated
maturity, provided that the aggregate amount of all obligations as to which such
a payment default shall occur and be continuing or such a failure or other event
causing or permitting acceleration (or resale to the Company or any Subsidiary)
shall occur and be continuing exceeds $500,000; or

 

(iv) any representation or warranty made by the Company herein or by the Company
or any of its officers in any writing furnished in connection with or pursuant
to this Agreement shall be false in any material respect on the date as of which
made; or

 

(v) the Company fails to perform or observe any agreement contained in paragraph
6; or

 

(vi) the Company fails to perform or observe any other agreement, term or
condition contained herein and such failure shall not be remedied within 30 days
after any Responsible Officer obtains knowledge or notice thereof; or

 

(vii) the Company or any of its Subsidiaries makes an assignment for the benefit
of creditors or is generally not paying its debts as such debts become due; or

 

(viii) any decree or order for relief in respect of the Company or any of its
Subsidiaries is entered under any bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law, whether now or hereafter in effect (herein called the “Bankruptcy
Law”), of any jurisdiction; or

 

(ix) the Company or any of its Subsidiaries petitions or applies to any tribunal
for, or consents to, the appointment of, or taking possession by, a trustee,
receiver, custodian, liquidator or similar official of the Company or any of its
Subsidiaries, or of any substantial part of the assets of the Company or any
Subsidiary, or commences a voluntary case under the Bankruptcy Law of the United
States or any proceedings (other than proceedings for the voluntary liquidation
and dissolution of a Subsidiary of the

 

28



--------------------------------------------------------------------------------

Company) relating to the Company or any of its Subsidiaries under the Bankruptcy
Law of any other jurisdiction; or

 

(x) any such petition or application is filed, or any such proceedings are
commenced, against the Company or any of its Subsidiaries and the Company or
such Subsidiary by any act indicates its approval thereof, consent thereto or
acquiescence therein, or an order, judgment or decree is entered appointing any
such trustee, receiver, custodian, liquidator or similar official, or approving
the petition in any such proceedings, and such order, judgment or decree remains
unstayed and in effect for more than 45 days; or

 

(xi) any order, judgment or decree is entered in any proceedings against the
Company decreeing the dissolution of the Company and such order, judgment or
decree remains unstayed and in effect for more than 60 days; or

 

(xii) any order, judgment or decree is entered in any proceedings against the
Company or any of its Subsidiaries decreeing a split-up of the Company or such
Subsidiary which requires the divestiture of assets representing a substantial
part, or the divestiture of the stock of a Subsidiary whose assets represent a
substantial part, of the consolidated assets of the Company and its Subsidiaries
(determined in accordance with generally accepted accounting principles) or
which requires the divestiture of assets, or stock of a Subsidiary, which shall
have contributed a substantial part of the consolidated net income of the
Company and its Subsidiaries (determined in accordance with generally accepted
accounting principles) for any of the three fiscal years then most recently
ended, and such order, judgment or decree remains unstayed and in effect for
more than 60 days; or

 

(xiii) one or more final judgments in an aggregate amount in excess of $500,000
is rendered against the Company or any of its Subsidiaries and, within 60 days
after entry thereof, any such judgment is not discharged or execution thereof
stayed pending appeal, or within 60 days after the expiration of any such stay,
such judgment is not discharged; or

 

(xiv) the Company or any of its ERISA Affiliates, in its capacity as an employer
under a Multiemployer Plan, makes a complete or partial withdrawal from such
Multiemployer Plan resulting in the incurrence by such withdrawing employer of a
withdrawal liability in an amount exceeding $500,000; or

 

(xv) the Company or any Guarantor or any other Person shall disavow or attempt
to terminate any or all of the Guaranty Agreements or any or all of the Guaranty
Agreements shall cease to be in full force and effect in whole or in part for
any reason whatsoever other than due to a release pursuant to the Intercreditor
Agreement; or

 

(xvi) if any of the Security Documents shall be cancelled, terminated, revoked
or rescinded or the Collateral Agent’s security interests, mortgages or liens in
a substantial portion of the Collateral shall cease to be perfected, or shall
cease to have the

 

29



--------------------------------------------------------------------------------

priority contemplated by the Security Documents, in each case otherwise than in
accordance with the terms thereof or with the express prior written agreement,
consent or approval of the Required Holder(s), or any action at law, suit or in
equity or other legal proceeding to cancel, revoke or rescind any of the Related
Documents shall be commenced by or on behalf of the Company or any of its
Subsidiaries party thereto or any of their respective stockholders, or any court
or any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination that, or issue a judgment, order, decree
or ruling to the effect that, any one or more of the Security Documents is
illegal, invalid or unenforceable in accordance with the terms thereof other
than due to a release pursuant to the Intercreditor Agreement; or

 

(xvii) (i) a default or event of default shall have occurred and be continuing
under the Bank Agreement, or (ii) the banks party to the Bank Agreement shall
accelerate the maturity of all or any part of the Bank Debt, or (iii) the
commitments under the Bank Agreement shall be terminated in whole or in part
(other than pursuant to a voluntary termination or reductions by the Company),
or (iv) Section 12.5 of the Bank Agreement shall be amended without the prior
consent of the Required Holder(s); or

 

(xviii) (i) the Company shall at any time, legally or beneficially, directly or
indirectly own less than one hundred percent (100%) of the shares of the common
stock, partnership interests or membership units of each Guarantor; or (ii) any
person or group of persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 20% or more of the outstanding shares of
common stock of the Company or, during any period of twelve (12) consecutive
calendar months, individuals who were directors of the Company on the first day
of such period shall cease to constitute a majority of the board of directors of
the Company;

 

then:

 

(a) if such event is an Event of Default specified in clause (i) or (ii) of this
paragraph 7A, any holder (other than the Company or any of its Subsidiaries) of
any Note may at its option during the continuance of such Event of Default, by
notice in writing to the Company, terminate the Facility and/or declare all of
the Notes held by such holder to be, and all of the Notes held by such holder
shall thereupon be and become, immediately due and payable at par together with
interest accrued thereon, without presentment, demand, protest or notice of any
kind, all of which are hereby waived by the Company,

 

(b) if such event is an Event of Default specified in clause (viii), (ix) or (x)
of this paragraph 7A with respect to the Company, the Facility shall
automatically terminate and all of the Notes at the time outstanding shall
automatically become immediately due and payable together with interest accrued
thereon and together with the Yield-Maintenance Amount, if any, with respect to
each Note, without presentment, demand, protest or notice of any kind, all of
which are hereby waived by the Company, and

 

30



--------------------------------------------------------------------------------

(c) with respect to any event constituting an Event of Default, the Required
Holder(s) of the Notes of any Series may at its or their option during the
continuance of such Event of Default, by notice in writing to the Company,
terminate the Facility and/or declare all of the Notes of such Series to be, and
all of the Notes of such Series shall thereupon be and become, immediately due
and payable together with interest accrued thereon and together with the
Yield-Maintenance Amount, if any, with respect to each Note of such Series,
without presentment, demand, protest or notice of any kind, all of which are
hereby waived by the Company.

 

7B. Rescission of Acceleration. At any time after any or all of the Notes of any
Series shall have been declared immediately due and payable pursuant to
paragraph 7A, the Required Holder(s) of the Notes of such Series may, by notice
in writing to the Company, rescind and annul such declaration and its
consequences if:

 

(i) the Company shall have paid all overdue interest on the Notes of such
Series, the principal of and Yield-Maintenance Amount, if any, payable with
respect to any Notes of such Series which have become due otherwise than by
reason of such declaration, and interest on such overdue interest and overdue
principal and Yield-Maintenance Amount at the rate specified in the Notes of
such Series,

 

(ii) the Company shall not have paid any amounts which have become due solely by
reason of such declaration,

 

(iii) all Events of Default and Defaults, other than non-payment of amounts
which have become due solely by reason of such declaration, shall have been
cured or waived pursuant to paragraph 11C, and

 

(iv) no judgment or decree shall have been entered for the payment of any
amounts due pursuant to the Notes of such Series or this Agreement.

 

No such rescission or annulment shall extend to or affect any subsequent Event
of Default or Default or impair any right arising therefrom.

 

7C. Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 7A or any such declaration
shall be rescinded and annulled pursuant to paragraph 7B, the Company shall
forthwith give written notice thereof to the holder of each Note of each Series
at the time outstanding.

 

7D. Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
under this Agreement and such Note by exercising such remedies as are available
to such holder in respect thereof under applicable law, either by suit in equity
or by action at law, or both, whether for specific performance of any covenant
or other agreement contained in this Agreement or in aid of the exercise of any
power granted in this Agreement. No remedy conferred in this Agreement upon the
holder of any Note is intended to be exclusive of any other remedy, and each and
every

 

31



--------------------------------------------------------------------------------

such remedy shall be cumulative and shall be in addition to every other remedy
conferred herein or now or hereafter existing at law or in equity or by statute
or otherwise.

 

8. REPRESENTATIONS, COVENANTS AND WARRANTIES.

 

The Company represents, covenants and warrants as follows (all references to
“Subsidiary” and “Subsidiaries” in this paragraph 8 shall be deemed omitted if
the Company has no Subsidiaries at the time the representations herein are made
or repeated):

 

8A. Organization.

 

(i) The Company is a corporation duly organized and existing in good standing
under the laws of the State of North Carolina, and each of its Subsidiaries is
duly organized and existing in good standing under the laws of the jurisdiction
in which it is incorporated or formed. Schedule 8A hereto is an accurate and
complete list of all Subsidiaries of the Company as of the Exchange Closing Day,
including the jurisdiction of incorporation or formation and ownership of all
such Subsidiaries. The Company and each of its Subsidiaries has the corporate or
company power to own its respective properties and to carry on its respective
businesses as now being conducted and is duly qualified and authorized to do
business in each other jurisdiction in which the character of its respective
properties or the nature of its respective businesses require such qualification
or authorization except where the failure to be so qualified or authorized could
not reasonably be expected to have a material adverse effect on the business,
operations or financial condition of the Company and its Subsidiaries, taken as
a whole.

 

(ii) No Subsidiary of the Company is a party to, or otherwise subject to, any
legal restriction or any agreement restricting the ability of such Subsidiary to
pay dividends out of profits or make other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of Capital
Stock or similar equity interests of such Subsidiary.

 

8B. Financial Statements. The Company has furnished you with the following
financial statements, identified by a principal financial officer of the
Company:

 

(i) a Consolidated balance sheet as at the last day of the fiscal year in each
of the years 1993 to 1999, inclusive, a Consolidated statement of income,
stockholders’ equity and cash flows for each such year, all reported on by
Deloitte & Touche; and

 

(ii) a Consolidated balance sheet as at September 30, 2000 and Consolidated
statements of income, stockholders’ equity and cash flows for the nine-month
period ended on each such date, prepared by the Company.

 

Those financial statements (including any related schedules and/or notes) fairly
present in all material respects (subject, as to interim statements, to the
absence of footnotes or to changes resulting from normal year-end adjustments)
the financial condition of the Company and have been prepared in accordance with
generally accepted accounting principles consistently applied

 

32



--------------------------------------------------------------------------------

throughout the periods involved and show all liabilities, direct and contingent,
of the Company and its Subsidiaries required to be shown in accordance with such
principles. The balance sheets fairly present, in all material respects, the
Consolidated financial condition of the Company and its Subsidiaries as at the
dates thereof, and the statements of income, stockholders’ equity and cash flows
fairly present, in all material respects, the Consolidated results of the
operations of the Company and its Subsidiaries, the changes in the Company’s
stockholders’ equity and their Consolidated cash flows for the periods
indicated. There has been no material adverse change in the business, condition
(financial or otherwise) or operations of the Company and its Subsidiaries taken
as a whole since December 31, 1999.

 

8C. Actions Pending. Except as set forth on Schedule 8C hereto, there is no
action, suit, investigation or proceeding pending or, to the knowledge of the
Company, threatened against the Company or any of its Subsidiaries, or any
properties or rights of the Company or any of its Subsidiaries, by or before any
court, arbitrator or administrative or governmental body which could reasonably
be expected to result in any material adverse change in the business, property
or assets, condition (financial or otherwise) or operations of the Company and
its Subsidiaries taken as a whole.

 

8D. Outstanding Indebtedness. Neither the Company nor any of its Subsidiaries
has outstanding any Indebtedness except as permitted by paragraph 6A. There
exists no default under the provisions of any instrument evidencing such
Indebtedness or of any agreement relating thereto. Schedule 8D hereto (as such
Schedule 8D may have been modified from time to time by written supplements
thereto delivered by the Company to Prudential) is an accurate and complete list
of Indebtedness of the Company and its Subsidiaries on the applicable Closing
Day.

 

8E. Title to Properties. The Company has and each of its Subsidiaries has good
and indefeasible title to its respective real properties (other than properties
which it leases) and good title to all of its other respective properties and
assets, including the properties and assets reflected in the most recent audited
balance sheet referred to in paragraph 8B (other than properties and assets
disposed of in the ordinary course of business), subject to no Lien of any kind
except Liens permitted by paragraph 6C. All leases necessary in any material
respect for the conduct of the respective businesses of the Company and its
Subsidiaries are valid and subsisting and are in full force and effect.

 

8F. Taxes. The Company has filed and each of its Subsidiaries has filed all
federal, state and other income tax returns which, to the best knowledge of the
Chief Financial Officer of the Company and its Subsidiaries, are required to be
filed, and each has paid all taxes as shown on such returns and on all
assessments received by it to the extent that such taxes have become due, except
such taxes as are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with generally
accepted accounting principles.

 

8G. Conflicting Agreements and Other Matters. Neither the Company nor any of its
Subsidiaries is a party to any contract or agreement or subject to any charter
or other corporate or company restriction which materially and adversely affects
its business, property or assets,

 

33



--------------------------------------------------------------------------------

condition (financial or otherwise) or operations. Neither the execution nor
delivery of this Agreement or the Notes, nor the exchange, offering, issuance
and sale of the Notes, nor fulfillment of nor compliance with the terms and
provisions hereof and of the Notes will conflict with, or result in a breach of
the terms, conditions or provisions of, or constitute a default under, or result
in any violation of, or result in the creation of any Lien upon any of the
properties or assets of the Company or any of its Subsidiaries pursuant to, the
charter or by-laws of the Company or any of its Subsidiaries, any award of any
arbitrator or any agreement (including any agreement with stockholders),
instrument, order, judgment, decree, statute, law, rule or regulation to which
the Company or any of its Subsidiaries is subject. Neither the Company nor any
of its Subsidiaries is a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Company or such
Subsidiary, any agreement relating thereto or any other contract or agreement
(including its charter) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company of the type to be
evidenced by the Notes except as set forth in the agreements listed in Schedule
8G hereto.

 

8H. Offering of Notes. Neither the Company nor any agent acting on its behalf
has, directly or indirectly, offered the Notes or any similar security of the
Company for sale to, or solicited any offers to buy the Notes or any similar
security of the Company from, or otherwise approached or negotiated with respect
thereto with, any Person other than Institutional Investors, and neither the
Company nor any agent acting on its behalf has taken or will take any action
which would subject the issuance or sale of the Notes to the provisions of
Section 5 of the Securities Act or to the provisions of any securities or Blue
Sky law of any applicable jurisdiction. The Company hereby represents and
warrants to you that, within the preceding twelve months, neither the Company
nor any other Person acting on behalf of the Company has offered or sold to any
Person (other than accredited investors) any Notes, or any securities of the
same or a similar class as the Notes, or any other substantially similar
securities of the Company.

 

8I. Use of Proceeds. None of the proceeds of the sale of any Notes was or will
be used, directly or indirectly, for the purpose, whether immediate, incidental
or ultimate, of purchasing or carrying any “margin security” or “margin stock”
as defined in Regulation U and X (12 C.F.R. Parts 221 and 224) of the Board of
Governors of the Federal Reserve System (herein called “margin stock”) or for
the purpose of maintaining, reducing or retiring any Indebtedness which was
originally incurred to purchase or carry any stock that is then currently a
margin stock or for any other purpose which might constitute the purchase of
such Notes a “purpose credit” within the meaning of such Regulations, unless the
Company shall have delivered to the Purchaser which purchased or is purchasing
such Notes, on the Closing Day for such Notes, an opinion of counsel
satisfactory to such Purchaser stating that the purchase of such Notes did not
and does not constitute a violation of such Regulations. Neither the Company nor
any agent acting on its behalf has taken or will take any action which might
cause this Agreement or the Notes to violate Regulation U, Regulation X or any
other regulation of the Board of Governors of the Federal Reserve System or to
violate the Exchange Act, in each case as in effect now or as the same may
hereafter be in effect.

 

8J. ERISA. No accumulated funding deficiency (as defined in section 302 of ERISA
and section 412 of the Code), whether or not waived, exists with respect to any
Plan (other than a

 

34



--------------------------------------------------------------------------------

Multiemployer Plan). No liability to the Pension Benefit Guaranty Corporation
has been or is expected by the Company or any ERISA Affiliates to be incurred
with respect to any Plan (other than a Multiemployer Plan) by the Company, any
of its Subsidiaries or any ERISA Affiliate which is or would be materially
adverse to the business, property or assets, condition (financial or otherwise)
or operations of the Company and its Subsidiaries taken as a whole. Neither the
Company, any of its Subsidiaries nor any ERISA Affiliate has incurred or
presently expects to incur any withdrawal liability under Title IV of ERISA with
respect to any Multiemployer Plan which is or would be materially adverse to the
business, property or assets, condition (financial or otherwise) or operations
of the Company and its Subsidiaries taken as a whole. The execution and delivery
of this Agreement and the issuance and sale of the Notes will be exempt from or
will not involve any transaction which is subject to the prohibitions of section
406 of ERISA and will not involve any transaction in connection with which a
penalty could be imposed under section 502(i) of ERISA or a tax could be imposed
pursuant to section 4975 of the Code. The representation by the Company in the
next preceding sentence is made in reliance upon and subject to the accuracy of
the representation of each Purchaser in paragraph 9B as to the source of funds
to be used by it to purchase any Notes.

 

8K. Governmental Consent. Neither the nature of the Company or of any of its
Subsidiaries, nor any of their respective businesses or properties, nor any
relationship between the Company or any of its Subsidiaries and any other
Person, nor any circumstance in connection with the offering, issuance, sale or
delivery of the Notes is such as to require any authorization, consent,
approval, exemption or any action by or notice to or filing with any court or
administrative or governmental body (other than routine filings after the
Closing Day for any Notes with the Securities and Exchange Commission and/or
state Blue Sky authorities) in connection with the execution and delivery of
this Agreement, the offering, issuance, sale or delivery of the Notes or
fulfillment of or compliance with the terms and provisions hereof or of the
Notes.

 

8L. Environmental Compliance.

 

(i) The Company and its Subsidiaries and all of their respective Properties have
complied at all times (during such period of time the Company or its
Subsidiaries have owned or operated each such Property) and in all respects with
all Environmental Requirements where failure to comply could reasonably be
expected to have a material adverse effect on the business, condition (financial
or otherwise) or operations of the Company and its Subsidiaries taken as a
whole.

 

(ii) Except as set forth in Schedule 8L, neither the Company nor any Subsidiary
is subject to any Environmental Liability or Environmental Requirement which
could reasonably be expected to have a material adverse effect on the business,
condition (financial or otherwise) or operations of the Company and its
Subsidiaries, taken as a whole.

 

(iii) Except as set forth in Schedule 8L, neither the Company nor any Subsidiary
has been designated as a potentially responsible party under CERCLA or

 

35



--------------------------------------------------------------------------------

under any state statute similar to CERCLA. None of the Properties has been
identified on any current or proposed National Priorities List under 40 C.F.R. §
300 or any list arising from a state statute similar to CERCLA. None of the
Properties has been identified on any CERCLIS list.

 

(iv) No Hazardous Materials have been or are being used, produced, manufactured,
processed, generated, stored, disposed of, released, managed at or shipped or
transported to or from the Properties (during such period of time the Company or
its Subsidiaries have owned or operated each such Property) or, to the actual
knowledge of the Company, are otherwise present at, on, in or under the
Properties or, to the actual knowledge of the Company, at or from any adjacent
site or facility, except for Hazardous Materials used, produced, manufactured,
processed, generated, stored, disposed of, released and managed in the ordinary
course of the Company’s and any Subsidiary’s business in compliance with all
applicable Environmental Requirements and except for Hazardous Materials present
in amounts which have not required and do not require remediation, pursuant to
applicable law or regulation, or if remediation is required, such remediation
could not reasonably be expected to have a material adverse effect on the
business, condition (financial or otherwise) or operations of the Company and
its Subsidiaries, taken as a whole.

 

(v) The Company and each of its Subsidiaries have procured all permits necessary
under Environmental Requirements for the conduct of their respective businesses
or is otherwise in compliance with all applicable Environmental Requirements,
except to the extent the failure to do so would not reasonably expected to have
a material adverse effect on the business, condition (financial or otherwise) or
operations of the Company and its Subsidiaries, taken as a whole.

 

8M. Disclosure. Neither this Agreement nor any other document, certificate or
statement furnished to any Purchaser by or on behalf of the Company in
connection herewith contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein not misleading. There is no fact peculiar to the Company or any of
its Subsidiaries which materially adversely affects or in the future may (so far
as the Company can now reasonably foresee) materially adversely affect the
business, property or assets, condition (financial or otherwise) or operations
of the Company or any of its Subsidiaries and which has not been set forth in
this Agreement.

 

8N. Hostile Tender Offers. None of the proceeds of the sale of any Issued Notes
or Notes have been or will be used to finance a Hostile Tender Offer.

 

9. REPRESENTATIONS OF THE PURCHASERS.

 

Each Purchaser represents as follows:

 

9A. Nature of Exchange and Purchase. Such Purchaser acquired the Issued Notes
and will acquire the Exchange Notes and any other Shelf Notes purchased from the
Company

 

36



--------------------------------------------------------------------------------

pursuant to this Agreement for investment for its own account, not as a nominee
or agent, and not with a view to, or for resale in connection with, any
distribution thereof within the meaning of the Securities Act, provided that the
disposition of such Purchaser’s property shall at all times be and remain within
its control.

 

9B. Source of Funds. You represent that at least one of the following statements
is an accurate representation as to each source of funds (a “Source”) to be used
by you to pay the purchase price of any Shelf Notes to be purchased by you
hereunder:

 

(a) the Source will constitute assets allocated to your “insurance company
general account” (as such term is defined under Section V of the United States
Department of Labor’s Prohibited Transaction Exemption (“PTE”) 95-60), and as of
the date of the purchase of the Notes, you satisfy all of the applicable
requirements for relief under Sections I and IV of PTE 95-60; or

 

(b) if you are an insurance company, the Source will not include assets
allocated to any separate account maintained by you in which any employee
benefit plan (or its related trust) has any interest, other than a separate
account that is maintained solely in connection with your fixed contractual
obligations under which the amounts payable, or credited, to such plan and to
any participant or beneficiary of such plan (including any annuitant) are not
affected in any manner by the investment performance of the separate account; or

 

(c) the Source will be either (i) an insurance company pooled separate account,
within the meaning PTE 90-1 (issued January 29, 1990), or (ii) a bank collective
investment fund, within the meaning of the PTE 91-38 (issued July 12, 1991) and,
except as you have disclosed to the Company in writing pursuant to this
paragraph (c), no employee benefit plan or group of plans maintained by the same
employer or employee organization beneficially owns more than 10% of all assets
allocated to such pooled separate account or collective investment fund; or

 

(d) the Source will constitute the asset of an “investment fund” (within the
meaning of Part V of the QPAM Exemption) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(l) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, will exceed 20% of the total client
assets managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM
Exemption will be satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) will own a 5% or more interest in the company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund will have been disclosed to the
Company in writing pursuant to clause (c); or

 

37



--------------------------------------------------------------------------------

(e) the Source will be a governmental plan; or

 

(f) the Source will be one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (f); or

 

(g) the Source will not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

 

As used in this paragraph 9B, the terms “employee benefit plan”, “governmental
plan”, “party in interest” and “separate account” shall have the respective
meanings assigned to such terms in Section 3 of ERISA.

 

9C. Business of Purchaser; Prohibited Transferees. Neither Purchaser, nor any
Affiliate of such Purchaser, is engaged in, or owns a 5% or more interest in a
Person engaged in, the hauling of waste or commercial recycling, nor shall such
Purchaser transfer any Note to any Person engaged in, or who owns a 5% or more
interest in a Person engaged in, the hauling of waste or commercial recycling.

 

10. DEFINITIONS; ACCOUNTING MATTERS.

 

For the purpose of this Agreement, the terms defined in paragraphs 10A and 10B
(or within the text of any other paragraph) shall have the respective meanings
specified therein and all accounting matters shall be subject to determination
as provided in paragraph 10C.

 

10A. Yield-Maintenance Terms.

 

“Called Principal” shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4D or is declared to be
immediately due and payable pursuant to paragraph 7A, as the context requires.

 

“Designated Spread” shall mean .50 of 1% in the case of each 1998 Series A Note,
.50 of 1% in the case of each 1999 Series B Note, and 0% in the case of each
Note of any other Series unless the Confirmation of Acceptance with respect to
the Notes of such other Series specifies a different Designated Spread in which
case it shall mean, with respect to each Note of such other Series, the
Designated Spread so specified.

 

“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Note is payable, if payable other
than on a semi-annual basis) equal to the Reinvestment Yield with respect to
such Called Principal.

 

38



--------------------------------------------------------------------------------

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, the Designated Spread over the yield to maturity implied by (i) the yields
reported, as of 10:00 A.M. (New York City local time) on the Business Day next
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page 678” on the Telerate Service (or such other display
as may replace page 678 on the Telerate Service) for actively traded U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields shall
not be reported as of such time or the yields reported as of such time shall not
be ascertainable, the Treasury Constant Maturity Series yields reported, for the
latest day for which such yields shall have been so reported as of the Business
Day next preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.I5 (519) (or any comparable successor
publication) for actively traded U.S. Treasury securities having a constant
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. Such implied yield shall be determined, if necessary, by (a)
converting U.S. Treasury bill quotations to bond-equivalent yields in accordance
with accepted financial practice and (b) interpolating linearly between yields
reported for various maturities.

 

“Remaining Average Life” shall mean, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

 

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.

 

“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4A or is declared to be immediately due and payable pursuant to paragraph 7A, as
the context requires.

 

“Yield-Maintenance Amount” shall mean, with respect to any Note, an amount equal
to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal. The Yield-Maintenance Amount shall in no event be less
than zero.

 

10B. Other Terms.

 

“1996 Agreement” shall mean the Note Purchase and Private Shelf Agreement, dated
as of April 3, 1996, as amended and restated by the Amended and Restated Note

 

39



--------------------------------------------------------------------------------

Agreement, dated as of March 31, 2000, as amended and restated by the Amended
and Restated Note Purchase Agreement, dated as of March 31, 2000, between the
Company and the Purchasers.

 

“1996 Notes” shall mean each of the promissory notes issued by the Predecessor
to Prudential and certain Prudential Affiliates under the 1996 Agreement.

 

“1998 Agreement” shall mean the Note Purchase and Private Shelf Agreement, dated
as of June 30, 1998, as amended and restated by the Amended and Restated Note
Purchase and Private Shelf Agreement, dated as of March 31, 2000, between the
Company, Prudential and certain Prudential Affiliates, as amended and restated
hereby.

 

“1998 Series A Note(s)” shall have the meaning specified in paragraph 1A.

 

“1999 Series B Note(s)” shall have the meaning specified in paragraph 1A.

 

“Acceptance” shall have the meaning specified in paragraph 2B(5).

 

“Acceptance Day” shall have the meaning specified in paragraph 2B(5).

 

“Acceptance Window” shall have the meaning specified in paragraph 2B(5).

 

“Accepted Note” shall have the meaning specified in paragraph 2B(5).

 

“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by, or under direct or indirect common control with, the Company, except a
Subsidiary. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such corporation, whether through the ownership
of voting securities, by contract or otherwise.

 

“Applicable Rate” shall mean 6.96% per annum for each 1998 Series A Note and
6.84% per annum for each 1999 Series B Note, provided, however, that in the
event of either of the following:

 

(i) the Company’s Consolidated Indebtedness exceeds 400% of EBITDA for the most
recently ended four fiscal quarter period; or

 

(ii) the Company’s Consolidated Senior Debt exceeds 350% of EBITDA for the most
recently ended four fiscal quarter period;

 

then, effective as of the beginning of fiscal quarter in which any such event
occurs the interest payable on the unpaid balance of each 1998 Series A Note
shall be 8.96% per annum and the interest payable on the unpaid balance of each
1999 Series B Note shall be 8.84% per annum . Following any such adjustment in
the interest rate, if neither of the conditions described in (i) and (ii) above
is in effect, then effective as of the beginning of

 

40



--------------------------------------------------------------------------------

the fiscal quarter in which such event no longer exists, the interest rate on
the unpaid balance of each 1998 Series A Note shall be 6.96% per annum, and the
interest rate on the unpaid balance of each 1999 Series B Note shall be 6.84%
per annum.

 

“Authorized Officer” shall mean (i) in the case of the Company, its chief
executive officer, its president and chief operating officer, its chief
financial officer, any vice president of the Company designated as an
“Authorized Officer” of the Company in the Information Schedule attached hereto
or any vice president of the Company designated as an “Authorized Officer” of
the Company for the purpose of this Agreement in an Officer’s Certificate
executed by the Company’s chief executive officer or chief financial officer and
delivered to Prudential, and (ii) in the case of Prudential, any officer of
Prudential designated as its “Authorized Officer” in the Information Schedule or
any officer of Prudential designated as its “Authorized Officer” for the purpose
of this Agreement in a certificate executed by one of its Authorized Officers.
Any action taken under this Agreement on behalf of the Company by any individual
who on or after the date of this Agreement shall have been an Authorized Officer
of the Company and whom Prudential in good faith believes to be an Authorized
Officer of the Company at the time of such action shall be binding on the
Company even though such individual shall have ceased to be an Authorized
Officer of the Company, and any action taken under this Agreement on behalf of
Prudential by any individual who on or after the date of this Agreement shall
have been an Authorized Officer of Prudential and whom the Company in good faith
believes to be an Authorized Officer of Prudential at the time of such action
shall be binding on Prudential even though such individual shall have ceased to
be an Authorized Officer of Prudential.

 

“Available Facility Amount” shall have the meaning specified in paragraph 2B(1).

 

“Bank Agreement” means that certain Revolving Credit Agreement dated as of
November 9, 1999 among the Company, the Guarantors, certain lending institutions
party thereto and Fleet National Bank (f/k/a BankBoston, N.A.), as
Administrative Agent, as it may be amended, modified or supplemented from time
to time in accordance with the terms hereof.

 

“Bank Debt” means any Indebtedness arising under the Bank Agreement, provided,
that the principal amount of such Indebtedness does not exceed $300,000,000.

 

“Bankruptcy Law” shall have the meaning specified in clause (viii) of paragraph
7A.

 

“Business Day” shall mean any day other than (i) a Saturday or a Sunday, (ii) a
day on which commercial banks in New York City are required or authorized to be
closed and (iii) for purposes of paragraph 2B(3) hereof only, a day on which The
Prudential Insurance Company of America is not open for business.

 

41



--------------------------------------------------------------------------------

“Cancellation Date” shall have the meaning specified in paragraph 2B(8)(iii).

 

“Cancellation Fee” shall have the meaning specified in paragraph 2B(8)(iii).

 

“Capitalized Leases” shall mean leases under which the Company or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with generally accepted accounting
principles.

 

“Capital Stock” means, with respect to any Person, the outstanding capital stock
(or any options or warrants to purchase capital stock or other securities
exchangeable for or convertible into capital stock) of such Person.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act.

 

“CERCLIS” shall mean the Comprehensive Environmental Response, Compensation and
Liability Inventory System established pursuant to CERCLA.

 

“Closing Day” shall mean, with respect to the Exchange Notes, the Exchange
Closing Day and, with respect to any Accepted Note, the Business Day specified
for the closing of the purchase and sale of such Accepted Note in the Request
for Purchase of such Accepted Note, provided that (i) if the Company and the
Purchaser which is obligated to purchase such Accepted Note agree on an earlier
Business Day for such closing, the “Closing Day” for such Accepted Note shall be
such earlier Business Day, and (ii) if the closing of the purchase and sale of
such Accepted Note is rescheduled pursuant to paragraph 2B(7), the Closing Day
for such Accepted Note, for all purposes of this Agreement except references to
“original Closing Day” in paragraph 2B(8)(iii), shall mean the Rescheduled
Closing Day with respect to such Accepted Note.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.

 

“Collateral” shall mean all of the property, rights and interests of the Company
and its Subsidiaries that are or are intended to be subject to the security
interests created by the Security Documents.

 

“Collateral Agent” shall have the meaning specified in paragraph 6C(g).

 

“Confirmation of Acceptance” shall have the meaning specified in paragraph
2B(5).

 

“Consolidated” or “consolidated” shall mean, with reference to any term defined
herein, that term as applied to the accounts of the Company and its
Subsidiaries, consolidated in accordance with generally accepted accounting
principles.

 

42



--------------------------------------------------------------------------------

“Consolidated Earnings Before Interest and Taxes or EBIT” shall mean, for any
period, the Consolidated Net Income (or Deficit) of the Company and its
Subsidiaries, plus (a) interest expense and (b) income taxes, determined in
accordance with GAAP.

 

“Consolidated Earnings Before Interest, Taxes and Amortization or EBITA” shall
mean, for any period (without duplication), EBIT plus amortization expense, to
the extent that it was deducted in determining Consolidated Net Income (or
Deficit), determined in accordance with GAAP.

 

For purposes of calculating the financial covenants set forth in paragraph 6A,
the Company may include the EBITA for the prior twelve (12) months of companies
acquired by the Company during the respective reporting period (without
duplication with respect to the adjustments set forth above) only if (A) the
financial statements of such acquired companies have been audited for the period
sought to be included by an independent accounting firm satisfactory to the
Purchasers, or (B) the Purchasers consent to such inclusion after being
furnished with other acceptable financial statements. Such acquired EBITA may be
further adjusted to add back non-recurring private company expenses which are
discontinued upon acquisition (including, without limitation, owner’s
compensation), as approved by the Purchasers.

 

“Consolidated Earnings Before Interest, Taxes, Depreciation and Amortization or
EBITDA” shall mean, for any period (without duplication), EBITA plus
depreciation expense, to the extent that it was deducted in determining
Consolidated Net Income (or Deficit), determined in accordance with GAAP.

 

For purposes of calculating the financial covenants set forth in Paragraph 6A,
the Company may include the EBITDA for the prior twelve (12) months of companies
acquired by the Company during the respective reporting period (without
duplication with respect to the adjustments set forth above) only if (A) the
financial statements of such acquired companies have been audited for the period
sought to be included by an independent accounting firm satisfactory to the
Purchasers, or (B) the Purchasers consent to such inclusion after being
furnished with other acceptable financial statements. Such acquired EBITDA may
be further adjusted to add back non-recurring private company expenses which are
discontinued upon acquisition (including, without limitation, owner’s
compensation), as approved by the Purchasers. Simultaneously with the delivery
of the financial statements referred to in (A) and (B) above, the CEO or the CFO
of the Company and its Subsidiaries shall deliver to the Purchasers a Compliance
Certificate and appropriate documentation certifying the historical operating
results, adjustments and balance sheet of the acquired company.

 

“Consolidated Net Income” shall mean the consolidated net income of the Company
and its Subsidiaries after deduction of all expenses, taxes, and other proper
charges, determined in accordance with GAAP.

 

“Consolidated Net Worth” shall mean, the excess of Consolidated Total Assets
over Consolidated Total Liabilities.

 

43



--------------------------------------------------------------------------------

“Consolidated Total Assets” shall mean all assets of the Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Interest Expense” shall mean, for any period, the aggregate
amount of interest required to be paid or accrued by the Company and its
Subsidiaries during such period on all Indebtedness of the Company and its
Subsidiaries outstanding during all or any part of such period, whether such
interest was or is required to be reflected as an item of expense or
capitalized, including payments consisting of interest in respect of any
Capitalized Lease or any Synthetic Lease and including commitment fees, agency
fees, facility fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money.

 

“Consolidated Total Liabilities” shall mean all liabilities of the Company and
its Subsidiaries determined on a consolidated basis in accordance with GAAP.

 

“Consulting Engineer” shall mean an environmental consulting firm reasonably
acceptable to the Required Holders.

 

“Delayed Delivery Fee” shall have the meaning specified in paragraph 2B(8)(ii).

 

“Designated Intellectual Property” shall mean those patents, patent
applications, trademarks, trademark applications, trade names, copyrights,
copyright applications, rights to sue and recover for past infringement of
patents, trademarks and copyrights, computer programs, computer software,
engineering drawings, service marks, customer lists, goodwill owned by Waste
Industries of Mississippi, LLC or Waste Industries Property Co, LLC (each, an
“IP Holder” and, collectively, the “IP Holders”), and all licenses, permits (to
the full extent such permits are assignable by law, subject to regulatory
approval if required, and pursuant to their terms), agreements of any kind or
nature pursuant to which one or both of the IP Holders possesses, uses or has
authority to possess or use property (whether tangible or intangible) of others,
or by which others hold the right to possess, use or have authority to possess
or use property (whether tangible or intangible) of one or both of the IP
Holders, and all recorded data of any kind or nature, regardless of the medium
of recording including, without limitation, all software, writings, plans,
specifications and schematics of one or both of the IP Holders.

 

“Designated Intercompany Debentures” shall mean subordinated intercompany
debentures held by Waste Services of Memphis, LLC, issued by the Company or any
of its Subsidiaries, which shall be in the form of Exhibit G hereto and which
shall be pledged to the Collateral Agent.

 

“Designated LLCs” shall mean each of Waste Industries of Mississippi, LLC; Waste
Services of Memphis, LLC; WasteCo, LLC; and Waste Services of Tennessee, LLC,
each a Delaware limited liability company, but only for so long as such company
is treated as a corporation or partnership for federal tax purposes.

 

44



--------------------------------------------------------------------------------

“Designated Property” shall mean (a) with respect to the Company or any of its
Subsidiaries, its ownership interests in the Designated LLCs; (b) annuity
contracts; (c) Investments held principally as a passive vehicle for the
production of income held by a Borrower, (d) the Designated Intercompany
Debentures; (e) prior to its conversion into an LLC, the stock of S.&S.
Enterprises, Inc.; (f) the cash and cash equivalents, overnight sweep
investments (such as repurchase agreements), and intercompany notes, loans and
accounts payable of the Borrowers; (g) that certain Senior Subordinated Note
dated February 2, 1999 made by Liberty Waste Services, LLC (an entity not
affiliated with the Company or its Subsidiaries) in favor of Liberty Waste
Lending Company, LLC in the maximum principal amount of $11,538,000; and (h) the
Designated Intellectual Property.

 

“Designated Property Notice Period” shall mean, after the occurrence and
continuation of a Default or an Event of Default, the period beginning three
days after the receipt by the Company of written notice from the Purchasers of
their election to terminate the rights granted in paragraph 6E(3) hereof, and
ending upon receipt by the Company of written notice that the Purchasers have
elected to restore the rights granted in paragraph 6E(3) hereof.

 

“Distribution” shall mean the declaration or payment of any dividend on or in
respect of any shares of any class of capital stock, any partnership interests
or any membership units of any Person, other than dividends or other
distributions payable solely in shares of common stock partnership interests or
membership units of such Person, as the case may be; the purchase, redemption,
or other retirement of any shares of any class of capital stock partnership
interests or membership units of such Person, directly or indirectly through a
Subsidiary or otherwise; the return of equity capital by any Person to its
shareholders, partners or members as such; or any other distribution on or in
respect of any shares of any class of capital stock, partnership interests or
membership units of such Person.

 

“EBIT” shall have the meaning set forth in the definition of Consolidated
Earnings Before Interest and Taxes.

 

“EBITA” shall have the meaning set forth in the definition of Consolidated
Earnings Before Interest, Taxes and Amortization.

 

“EBITDA” shall have the meaning set forth in the definition of Consolidated
Earnings Before Interest, Taxes, Depreciation and Amortization.

 

“Effective Date” means March 31, 2001.

 

“Environmental Authority” shall mean any foreign, federal, state, local or
regional government that exercises any duly authorized form of jurisdiction or
authority under any Environmental Requirement.

 

“Environmental Judgments and Orders” shall mean all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,

 

45



--------------------------------------------------------------------------------

whether or not entered upon consent or written agreements with an Environmental
Authority or other duly authorized entity arising from or in any way associated
with any Environmental Requirement, whether or not incorporated in a judgment,
degree or order.

 

“Environmental Liabilities” shall mean any liabilities, whether accrued or
contingent, arising from or relating in any way to any Environmental
Requirements.

 

“Environmental Notices” shall mean any written communication from any
Environmental Authority stating possible or alleged noncompliance with or
possible or alleged liability under any Environmental Requirement, including
without limitation any complaints, citations, demands or requests from any
Environmental Authority for correction of any purported violation of any
Environmental Requirements or any investigation concerning any purported
violation of any Environmental Requirements. Environmental Notices also shall
mean (i) any written communication from any other Person threatening litigation
or administrative proceedings against or involving the Company relating to
alleged violation of any Environmental Requirements and (ii) any complaint,
petition or similar documents filed by any other Person commencing litigation or
administrative proceedings against or involving the Company relating to alleged
violation of any Environmental Requirements.

 

“Environmental Proceedings” shall mean any judicial or administrative
proceedings arising from or in any way associated with any Environmental
Requirement.

 

“Environmental Releases” shall mean releases (as defined in CERCLA or under any
applicable state or local environmental law or regulation) of Hazardous
Materials. Environmental Releases does not include releases for which no
remediation or reporting is required by applicable Environmental Requirements
and which do not present a danger to health, safety or the environment.

 

“Environmental Requirements” shall mean any applicable local, state or federal
law, rule, regulation, permit, order, decision, determination or requirement
relating in any way to Hazardous Materials or to health, safety or the
environment.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean any corporation which is a member of the same
controlled group of corporations as the Company within the meaning of section
414(b) of the Code, or any trade or business which is under common control with
the Company within the meaning of section 414(c) of the Code.

 

“Event of Default” shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act, and “Default” shall mean any of such events,
whether or not any such requirement has been satisfied.

 

46



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exchange Closing Day” shall have the meaning specified in paragraph 2A.

 

“Exchange Notes” shall have the meaning specified in paragraph 3A(i).

 

“Facility” shall have the meaning specified in paragraph 2B(1).

 

“Financial Letter of Credit” shall mean a Letter of Credit where the event which
triggers payment is financial, such as the failure to pay money, and not
performance-related, such as failure to ship a product or provide a service, as
set forth in greater detail in the letter dated March 30, 1995 from the Board of
Governors of the Federal Reserve System or in any applicable directive or letter
ruling of the Board of Governors of the Federal Reserve System issued subsequent
thereto.

 

“Funded Debt” shall mean, collectively, without duplication, whether classified
as indebtedness, an Investment or otherwise on the Company’s consolidated
balance sheet, (a) all indebtedness for borrowed money or credit obtained or
other similar monetary obligations, direct or indirect, (b) all obligations
evidenced by notes, bonds, debentures or other similar debt instruments, (c) the
Maximum Drawing Amount of Financial Letters of Credit and any unpaid
reimbursement obligations under any other letter of credit, (d) all obligations,
liabilities and indebtedness under Capitalized Leases which corresponds to
principal, (e) guaranties of the Funded Debt of others referred to in clauses
(a) through (d) above, and (f) the deferred purchase price of assets and
companies (typically known as holdbacks) other than short-term trade credit
incurred in the ordinary course of business.

 

“Guaranteed Pension Plan” shall mean any employee pension benefit plan within
the meaning of section 3(2) of ERISA maintained or contributed to by the
Borrowers or any ERISA Affiliate the benefits of which are guarantied on
termination in full or in part by the Pension Benefits Guaranty Corporation
pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

“Guarantors” shall mean, collectively, the Subsidiaries of the Company listed on
Schedule 10B and any Subsidiary that becomes a Guarantor in accordance with
paragraph 5E of this Agreement.

 

“Guaranty” or “Guarantee” shall mean, with respect to any Person, any obligation
(except the endorsement in the ordinary course of business of negotiable
instruments for deposit or collection) of such Person guaranteeing or in effect
guaranteeing any indebtedness, dividend or other obligation of any other Person
in any manner, whether directly or indirectly, including (without limitation)
obligations incurred through an agreement, contingent or otherwise, by such
Person:

 

(i) to purchase such indebtedness or obligation or any property constituting
security therefor;

 

47



--------------------------------------------------------------------------------

(ii) to advance or supply funds for the purchase or payment of such indebtedness
or obligation, or to maintain any working capital or other balance sheet
condition or any income statement condition of any Person or otherwise to
advance or make available funds for the purchase or payment of such indebtedness
or obligation;

 

(iii) to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or

 

(iv) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

 

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

 

“Guaranty Agreement” shall mean any one of the Guaranty Agreements.

 

“Guaranty Agreements” shall mean each Guaranty Agreement, dated as of the date
hereof (in the case of the Guarantors listed on Schedule 10B) or the date upon
which a Subsidiary of the Company becomes a Guarantor in accordance pursuant to
paragraph 5E of this Agreement, in substantially the form of Exhibit F hereto,
executed and delivered by each of the Guarantors in each case in connection with
this Agreement, as such Guaranty Agreement may be amended, restated, modified or
supplemented from time to time in accordance with its terms.

 

“Hazardous Materials” shall mean (a) hazardous waste as defined in the Resource
Conservation and Recovery Act of 1976, or in any applicable federal, state or
local law or regulation, (b) hazardous substances, as defined in CERCLA, or in
any applicable state or local law or regulation, (c) gasoline, or any other
petroleum product or by-product, (d) toxic substances, as defined in the Toxic
Substances Control Act of 1976, or in any applicable federal, state or local law
or regulation or (e) insecticides, fungicides, or rodenticides, as defined in
the Federal Insecticide, Fungicide, and Rodenticide Act of 1975, or in any
applicable federal, state or local law or regulation, as each such Act, statute
or regulation may be amended from time to time.

 

“Hedge Treasury Note(s)” shall mean, with respect to any Accepted Note, the
United States Treasury Note or Notes whose duration (as determined by
Prudential) most closely matches the duration of such Accepted Note.

 

“Hostile Tender Offer” shall mean, with respect to the use of proceeds of any
Issued or Shelf Note, any offer to purchase, or any purchase of, shares of
capital stock of any corporation or equity interests in any other entity, or
securities convertible into or representing the beneficial ownership of, or
rights to acquire, any such shares or equity interests, if such shares, equity
interests, securities or rights are of a class which is publicly traded on any
securities exchange or in any over-the-counter market, other than

 

48



--------------------------------------------------------------------------------

purchases of such shares, equity interests, securities or rights representing
less than 5% of the equity interests or beneficial ownership of such corporation
or other entity for portfolio investment purposes, and such offer or purchase
has not been duly approved by the board of directors of such corporation or the
equivalent governing body of such other entity (i) in the case of Issued Notes
before the date such Notes were purchased by the Company, and (ii) in the case
of Shelf Notes, prior to the date on which the Company makes the Request for
Purchase of such Note.

 

“including” shall mean, unless the context clearly requires otherwise,
“including without limitation”.

 

“Indebtedness” shall mean, as to any Person and whether recourse is secured by
or is otherwise available against all or only a portion of the assets of such
Person and whether or not contingent, but without duplication:

 

(i) every obligation of such Person for money borrowed,

 

(ii) every obligation of such Person evidenced by bonds, debentures, notes or
other similar instruments, including obligations incurred in connection with the
acquisition of property, assets or businesses,

 

(iii) every reimbursement obligation of such Person with respect to letters of
credit, bankers’ acceptances or similar facilities issued for the account of
such Person,

 

(iv) every obligation of such Person issued or assumed as the deferred purchase
price of property or services (including securities repurchase agreements but
excluding trade accounts payable or accrued liabilities arising in the ordinary
course of business which are not overdue or which are being contested in good
faith),

 

(v) every obligation of such Person under any Capitalized Lease,

 

(vi) every obligation of such Person under any Synthetic Lease,

 

(vii) all sales by such Person of (A) accounts or general intangibles for money
due or to become due, (B) chattel paper, instruments or documents creating or
evidencing a right to payment of money or (C) other receivables (collectively
“receivables”), whether pursuant to a purchase facility or otherwise, other than
in connection with the disposition of the business operations of such Person
relating thereto or a disposition of defaulted receivables for collection and
not as a financing arrangement, and together with any obligation of such Person
to pay any discount, interest, fees, indemnities, penalties, recourse, expenses
or other amounts in connection therewith,

 

(viii) every obligation of such Person (an “equity related purchase obligation”)
to purchase, redeem, retire or otherwise acquire for value any shares of capital
stock of any class issued by such Person, any warrants, options or other rights
to acquire any such

 

49



--------------------------------------------------------------------------------

shares, or any rights measured by the value of such shares, warrants, options or
other rights,

 

(ix) every obligation of such Person under any forward contract, futures
contract, swap, option or other financing agreement or arrangement (including,
without limitation, caps, floors, collars and similar agreements), the value of
which is dependent upon interest rates, currency exchange rates, commodities or
other indices (a “derivative contract”),

 

(x) every obligation in respect of Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent that
such Person is liable therefor as a result of such Person’s ownership interest
in or other relationship with such entity, except to the extent that the terms
of such Indebtedness provide that such Person is not liable therefor and such
terms are enforceable under applicable law,

 

(xi) every obligation, contingent or otherwise, of such Person guarantying, or
having the economic effect of guarantying or otherwise acting as surety for, any
obligation of a type described in any of clauses (i) through (x) (the “primary
obligation”) of another Person (the “primary obligor”), in any manner, whether
directly or indirectly, and including, without limitation, any obligation of
such Person (A) to purchase or pay (or advance or supply funds for the purchase
of) any security for the payment of such primary obligation, (B) to purchase
property, securities or services for the purpose of assuring the payment of such
primary obligation, or (C) to maintain working capital, equity capital or other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such primary obligation.

 

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (u) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with generally accepted
accounting principles, (v) any Capitalized Lease shall be the principal
component of the aggregate of the rentals obligation under such Capitalized
Lease payable over the term thereof that is not subject to termination by the
lessee, (w) any sale of receivables shall be the amount of unrecovered capital
or principal investment of the purchaser (other than the Company or its
Subsidiaries) thereof, excluding amounts representative of yield or interest
earned on such investment, (x) any synthetic lease shall be the stipulated loss
value, termination value or other equivalent amount, (y) any derivative contract
shall be the maximum amount of any termination or loss payment required to be
paid by such Person if such derivative contract were, at the time of
determination, to be terminated by reason of any event of default or early
termination event thereunder, whether or not such event of default or early
termination event has in fact occurred and (z) any equity related purchase
obligation shall be the maximum fixed redemption or purchase price thereof
inclusive of any accrued and unpaid dividends to be comprised in such redemption
or purchase price.

 

50



--------------------------------------------------------------------------------

“Institutional Investors” shall mean (i) any bank, savings bank, savings and
loan association or insurance company, (ii) any pension plan or portfolio or
investment fund managed or administered by any bank, savings bank, savings and
loan association or insurance company, (iii) any investment company owned by any
bank, savings bank, savings and loan association or insurance company, the
majority of the shares of the capital stock of which are traded on a national
securities exchange or in the National Association of Securities Dealers
automated quotation system, or (iv) any investment banking company.

 

“Intangibles” shall mean goodwill, patents, trademarks, trade names,
organization expense, licenses, franchises, exploration permits and import and
export permits and other like intangibles, determined in accordance with
generally accepted accounting principles.

 

“lntercreditor Agreement” shall mean the Intercreditor Agreement, dated the
Effective Date, between BankBoston, N.A., as administrative agent for the
lending institutions party to the Bank Agreement, and the Noteholders.

 

“Investments” shall mean all expenditures made and all liabilities incurred
(contingently or otherwise) for the acquisition of stock or Indebtedness of, or
for loans, advances, capital contributions or transfers of property to, or in
respect of any guaranties (or other commitments as described under
Indebtedness), or obligations of, any Person. In determining the aggregate
amount of Investments outstanding at any particular time: (i) the amount of any
Investment represented by a guaranty shall be taken at not less than the
principal amount of the obligations guarantied and still outstanding; (ii) there
shall be included as an Investment all interest accrued with respect to
Indebtedness constituting an Investment unless and until such interest is paid;
(iii) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (iv) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (ii) may be
deducted when paid; and (v) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.

 

“Issuance Fee” shall have the meaning specified in paragraph 2B(8)(i).

 

“Issuance Period” shall have the meaning specified in paragraph 2B(2).

 

“Letters of Credit” shall mean Standby Letters of Credit issued or to be issued
under section 3 of the Bank Agreement.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien
(statutory or otherwise) or charge of any kind (including any agreement to give
any of the foregoing, any conditional sale or other title retention agreement,
any lease in the nature thereof, and the filing of or agreement to give any
financing statement under the Uniform

 

51



--------------------------------------------------------------------------------

Commercial Code of any jurisdiction or any other type of preferential
arrangement for the purpose, or having the effect, of protecting a creditor
against loss or securing the payment or performance of an obligation.

 

“Material Acquisition” shall have the meaning specified in paragraph 6E(l)(j).

 

“Maximum Drawing Amount” shall mean the maximum aggregate amount that the
beneficiaries may at any time draw under outstanding Letters of Credit, as such
aggregate amount may be reduced from time to time pursuant to the terms of the
Letters of Credit.

 

“Membership Interest Pledge Agreement” shall mean the Membership Interest Pledge
Agreement, dated as of the Effective Date, between the Company and certain of
its Subsidiaries party thereto and the Collateral Agent.

 

“Multiemployer Plan” shall mean any Plan which is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA.

 

“Notes” shall have the meaning specified in paragraph 1B.

 

“Officer’s Certificate” shall mean a certificate signed in the name of the
Company by an Authorized Officer of the Company.

 

“Permitted Liens” shall have the meaning specified in paragraph 6C.

 

“Person” shall mean and include an individual, a partnership, a joint venture,
limited liability company, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 

“Plan” shall mean any employee pension benefit plan (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Company or any ERISA Affiliate.

 

“Pledge Agreements” shall mean, collectively, the Membership Interest Pledge
Agreement and the Stock Pledge Agreement.

 

“Predecessor” shall have meaning specified in paragraph 1A.

 

“Prior Documents” shall have meaning specified in paragraph 11Q.

 

“Properties” shall mean all real property owned, leased or otherwise used or
occupied by the Company or any of its Subsidiaries, wherever located.

 

“Prudential” shall mean The Prudential Insurance Company of America.

 

52



--------------------------------------------------------------------------------

“Prudential Affiliate” shall mean any corporation or other entity all of the
Voting Stock (or equivalent voting securities or interests) of which is owned by
Prudential either directly or through Prudential Affiliates.

 

“Purchasers” shall mean (i) Prudential, Pruco Life Insurance Company and U.S.
Private Placement Fund with respect to the 1998 Series A Notes, (ii) Prudential,
Pruco Life Insurance Company and Pruco Life Insurance Company of New Jersey with
respect to the 1999 Series B Notes, and (iii) with respect to any Accepted
Notes, Prudential and/or the Prudential Affiliate(s), which are purchasing such
Accepted Notes.

 

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.

 

“Reasonable Attorneys’ Fees” shall mean attorneys’ fees based upon actual hours
worked by an attorney at such attorney’s normal hourly billing rate and shall
not be based upon any percentage of any amount in dispute, premium, results
achieved or any non-hourly charge.

 

“Related Documents” shall mean the Notes, the Guaranty Agreements, the Security
Documents and any other agreement, instrument or other document executed in
connection herewith or therewith.

 

“Reorganization” shall have the meaning specified in paragraph 1C.

 

“Request for Purchase” shall have the meaning specified in paragraph 2B(3).

 

“Required Holder(s)” shall mean the holder or holders of at least 66-2/3% of the
aggregate principal amount of the Notes or of a Series of Notes, as the context
may require, from time to time outstanding.

 

“Rescheduled Closing Day” shall have the meaning specified in paragraph 2B(7).

 

“Responsible Officer” shall mean the chief executive officer, chief operating
officer, chief financial officer or chief accounting officer of the Company,
general counsel of the Company or any other officer of the Company involved
principally in its financial administration or its controllership function.

 

“Secured Obligations” shall mean the Obligations, as defined in the Security
Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Agreement” shall mean the Security Agreement, dated as of the
Effective Date, between the Company and its Guarantors and the Collateral Agent.

 

“Security Documents” shall mean the Security Agreement, the Pledge Agreements
and all other instruments and documents, including without limitation

 

53



--------------------------------------------------------------------------------

Uniform Commercial Code financing statements, required to be executed or
delivered pursuant to any Security Document.

 

“Senior Debt” means all Indebtedness other than Subordinated Debt.

 

“Senior Funded Debt” shall mean, at any time of determination, the result of
Funded Debt minus the aggregate principal amount of Subordinated Debt
outstanding as of such date.

 

“Series” shall have the meaning specified in paragraph 1B.

 

“Significant Holder” shall mean (i) Prudential, so long as Prudential or any
Prudential Affiliate shall hold (or be committed under this Agreement to
purchase) any Note, or (ii) any other holder of at least 10% of the aggregate
principal amount of the Notes of any Series from time to time outstanding.

 

“Stock Pledge Agreement” shall mean the Stock Pledge Agreement, dated the
Effective Date, between the Borrowers and the Collateral Agent.

 

“Subordinated Debt” shall mean unsecured Indebtedness of the Company and its
Subsidiaries that is expressly subordinated and made junior to the payment and
performance in full of the indebtedness, obligations and liabilities of the
Company and its Subsidiaries under this Agreement, the 1998 Agreement and the
Bank Agreement, and evidenced as such by a subordination agreement or by another
written instrument containing subordination provisions in form and substance
approved by the Purchasers in writing.

 

“Subsidiary” shall mean, as to any Person, any Person, in which such Person, or
one or more of its Subsidiaries, or such Person and one or more of its
Subsidiaries, owns sufficient equity or voting interests to enable it or them
(as a group) ordinarily, in the absence of contingencies, to elect a majority of
the directors (or Persons performing similar functions) of such entity, and any
partnership or joint venture if more than a 50% interest in the profits or
capital thereof is owned by such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries (unless such partnership can and
does ordinarily take major business actions without the prior approval of such
Person or one or more of its Subsidiaries).

 

“Synthetic Lease” shall mean any lease treated as an operating lease under
generally accepted accounting principles and as a loan or financing for U.S.
income tax purposes.

 

“Transferee” shall mean any direct or indirect transferee of all or any part of
any Note purchased by any Purchaser under this Agreement.

 

“Voting Stock” shall mean, with respect to any corporation, any shares of stock
of such corporation whose holders are entitled under ordinary circumstances to
vote for the

 

54



--------------------------------------------------------------------------------

election of directors of such corporation (irrespective of whether at the time
stock of any other class or classes shall have or might have voting power by
reason of the happening of any contingency).

 

10C. Accounting Principles, Terms and Determinations. All references in this
Agreement to “generally accepted accounting principles” or GAAP shall be deemed
to refer to generally accepted accounting principles in effect in the United
States at the time of application thereof. Unless otherwise specified herein,
all accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all unaudited
financial statements and certificates and reports as to financial matters
required to be furnished hereunder shall be prepared, in accordance with
generally accepted accounting principles applied on a basis consistent with the
most recent audited financial statements delivered pursuant to clause (ii) of
paragraph 5A or, if no such statements have been so delivered, the most recent
audited financial statements referred to in clause (i) of paragraph 8B.

 

11. MISCELLANEOUS.

 

11A. Payments. The Company agrees that, so long as any Purchaser shall hold any
Note, it will make payments of principal of, interest on, and any
Yield-Maintenance Amount payable with respect to, such Note, which comply with
the terms of this Agreement, by wire transfer of immediately available funds for
credit (not later than 12:00 noon, New York City local time, on the date due) to
(i) the account or accounts of such Purchaser specified in the Purchaser
Schedule attached hereto in the case of any Issued Note, (ii) the account or
accounts of such Purchaser specified in the Confirmation of Acceptance with
respect to such Note in the case of any Shelf Note or (iii) such other account
or accounts in the United States as such Purchaser may from time to time
designate in writing, notwithstanding any contrary provision herein or in any
Note with respect to the place of payment. Each Purchaser agrees that, before
disposing of any Note, it will make a notation thereon (or on a schedule
attached thereto) of all principal payments previously made thereon and of the
date to which interest thereon has been paid. The Company agrees to afford the
benefits of this paragraph 11A to any Transferee which shall have made the same
agreement as the Purchasers have made in this paragraph 11A.

 

11B. Expenses. The Company agrees, whether or not the transactions contemplated
hereby shall be consummated, to pay, and save Prudential, each Purchaser and any
Transferee harmless against liability for the payment of, all out-of-pocket
expenses arising in connection with such transactions, including:

 

(i) all taxes (together in each case with interest and penalties, if any), other
than state, federal, local or foreign income taxes, intangible taxes, or
franchise taxes, including without limitation, all stamp, recording and other
similar taxes, which may be payable with respect to the execution and delivery
of this Agreement or the execution, delivery or acquisition of any Note;

 

(ii) all document production and duplication charges and the Reasonable
Attorneys’ Fees and expenses of any special counsel engaged by the Purchasers in

 

55



--------------------------------------------------------------------------------

connection with this Agreement, the transactions contemplated hereby and any
subsequent proposed modification of, or proposed consent under, this Agreement,
whether or not such proposed modification shall be effected or proposed consent
granted; provided, however, where there are multiple Purchasers for any single
Series of Notes issued under this Agreement, the Company shall pay and be liable
for the Reasonable Attorneys’ Fees and expenses of a single special counsel
engaged by such Purchasers to represent all such Purchasers in such transaction
(except as set forth below); and

 

(iii) the reasonable costs and expenses, including Reasonable Attorneys’ Fees,
actually incurred by you, any other Purchaser or any Transferee in connection
with the restructuring, refinancing or “work out” of this Agreement or the Notes
or the transactions contemplated hereby or thereby or in enforcing (or
determining whether or how to enforce) any rights under this Agreement or the
Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes or
the transactions contemplated hereby or by reason of your or any Transferee’s
having acquired any Note, including without limitation costs and expenses
incurred in any bankruptcy case.

 

Notwithstanding the foregoing, the Company shall not be liable for any counsel
fees incurred by any Purchaser or Transferee arising in connection with a
transfer in the ordinary course of any Note or portion thereof or interest
therein by Prudential or any other Purchaser to any Transferee. The obligations
of the Company under this paragraph 11B shall survive the transfer of any Note
or portion thereof or interest therein by any Purchaser or any Transferee and
the payment of any Note.

 

11C. Consent to Amendments. This Agreement may be amended, and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if the Company shall obtain the written consent to such
amendment, action or omission to act, of the Required Holder(s) of the Notes
except that, (i) with the written consent of the holders of all Notes (and not
without such written consents), the Notes may be amended or the provisions
thereof waived to change the maturity thereof, to change or affect the principal
thereof, or to change or affect the rate or time of payment of interest on or
any Yield-Maintenance Amount payable with respect to the Notes, (ii) without the
written consent of the holder or holders of all Notes at the time outstanding,
no amendment to or waiver of the provisions of this Agreement shall change or
affect the provisions of paragraph 7A or this paragraph 11C insofar as such
provisions relate to proportions of the principal amount of the Notes of any
Series, or the rights of any individual holder of Notes, required with respect
to any declaration of Notes to be due and payable or with respect to any
consent, amendment, waiver or declaration, (iii) with the written consent of
Prudential (and not without the written consent of Prudential) the provisions of
paragraph 2B may be amended or waived (except insofar as any such amendment or
waiver would affect any rights or obligations with respect to the purchase and
sale of Shelf Notes which shall have become Accepted Notes prior to such
amendment or waiver), and (iv) with the written consent of all of the Purchasers
which shall have become obligated to purchase Accepted Notes of any Series (and
not without the written consent of all such Purchasers), any of the provisions
of paragraphs 2B and 3 may be amended or waived

 

56



--------------------------------------------------------------------------------

insofar as such amendment or waiver would affect only rights or obligations with
respect to the purchase and sale of the Accepted Notes of such Series or the
terms and provisions of such Accepted Notes. Each holder of any Note at the time
or thereafter outstanding shall be bound by any consent authorized by this
paragraph 11C, whether or not such Note shall have been marked to indicate such
consent, but any Notes issued thereafter may bear a notation referring to any
such consent. No course of dealing between the Company and the holder of any
Note nor any delay in exercising any rights hereunder or under any Note shall
operate as a waiver of any rights of any holder of such Note. As used herein and
in the Notes, the term “this Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.

 

11D. Form and Registration; Transfer and Exchange; Transfer Restrictions; Lost
Notes.

 

11D(1) Form and Registration. The Notes are issuable as registered notes without
coupons in denominations of at least $1,000,000, except as may be necessary to
reflect any principal amount not evenly divisible by $1,000,000. The Company
shall keep at its principal office a register in which the Company shall provide
for the registration of Notes and of transfers of Notes. Upon surrender for
registration of transfer of any Note at the principal office of the Company, the
Company shall, at its expense, execute and deliver one or more new Notes of like
tenor and of a like aggregate principal amount, registered in the name of such
transferee or transferees.

 

11D(2) Transfer and Exchange of Notes. At the option of the holder of any Note,
such Note may be exchanged for other Notes of like tenor and of any authorized
denominations, of a like aggregate principal amount, upon surrender of the Note
to be exchanged at the principal office of the Company. Whenever any Notes are
so surrendered for exchange, the Company shall, at its expense, execute and
deliver the Notes which the holder making the exchange is entitled to receive.
Each installment of principal payable on each installment date upon each new
Note issued upon any such transfer or exchange shall be in the same proportion
to the unpaid principal amount of such new Note as the installment of principal
payable on such date on the Note surrendered for registration of transfer or
exchange bore to the unpaid principal amount of such Note. No reference need be
made in any such new Note to any installment or installments of principal
previously due and paid upon the Note surrendered for registration of transfer
or exchange. Every Note surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer
duly executed, by the holder of such Note or such holder’s attorney duly
authorized in writing. Any Note or Notes issued in exchange for any Note or upon
transfer thereof shall carry the rights to unpaid interest and interest to
accrue which were carried by the Note so exchanged or transferred, so that
neither gain nor loss of interest shall result from any such transfer or
exchange.

 

11D(3) Transfer Restrictions. You hereby agree that you shall not transfer any
Note, or portion thereof, to any Person unless such Person is an Institutional
Investor or not specified on Schedule 11D(3).

 

57



--------------------------------------------------------------------------------

11D(4) Lost Notes. Upon receipt of written notice from the holder of any Note of
the loss, theft, destruction or mutilation of such Note and, in the case of any
such loss, theft or destruction, upon receipt of such holder’s unsecured
indemnity agreement, in form and substance reasonably satisfactory to the
Company, or in the case of any such mutilation upon surrender and cancellation
of such Note, the Company will make and deliver a new Note, of like tenor, in
lieu of the lost, stolen, destroyed or mutilated Note.

 

11E. Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of and interest on, and any Yield-Maintenance
Amount payable with respect to, such Note and for all other purposes whatsoever,
whether or not such Note shall be overdue, and the Company shall not be affected
by notice to the contrary. Subject to the preceding sentence, the holder of any
Note may from time to time grant participations in all or any part of such Note
to any Person on such terms and conditions as may be determined by such holder
in its sole and absolute discretion.

 

11F. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of the Company in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by any Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any Transferee, regardless of any investigation made at any
time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement and the Notes embody the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to such
subject matter.

 

11G. Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not.

 

11H. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not avoid the occurrence of a Default or Event of Default if such action
is taken or such condition exists.

 

11I. Notices. All written communications provided for hereunder (other than
communications provided for under paragraph 2) shall be sent by first class mail
or nationwide overnight delivery service (with charges prepaid) and if to any
Purchaser, addressed as specified for such communications in the Purchaser
Schedule attached hereto (in the case of the Issued Notes) or the Purchaser
Schedule attached to the applicable Confirmation of Acceptance (in the case of
any Shelf Notes) or at such other address as any such Purchaser shall have
specified to the Company in writing, if to any other holder of any Note,
addressed to it at such address as it

 

58



--------------------------------------------------------------------------------

shall have specified in writing to the Company or, if any such holder shall not
have so specified an address, then addressed to such holder in care of the last
holder of such Note which shall have so specified an address to the Company and
(iii) if to the Company, addressed to it at 3301 Benson Drive, Suite 601,
Raleigh, North Carolina 27609, Attention: Stephen Shaw, Vice President of
Finance, telephone (919) 325-3000, telecopy (919)325-3103, provided, however,
that any such communication to the Company may also, at the option of the Person
sending such communication, be delivered by any other means either to the
Company at its address specified above or to any Authorized Officer of the
Company. Any communication pursuant to paragraph 2 shall be made by the method
specified for such communication in paragraph 2, and shall be effective to
create any rights or obligations under this Agreement only if, in the case of a
telephone communication, an Authorized Officer of the party conveying the
information and of the party receiving the information are parties to the
telephone call, and in the case of a telecopier communication, the communication
is signed by an Authorized Officer of the party conveying the information,
addressed to the attention of an Authorized Officer of the party receiving the
information, and in fact received at the telecopier terminal the number of which
is listed for the party receiving the communication in the Information Schedule
or at such other telecopier terminal as the party receiving the information
shall have specified in writing to the party sending such information.

 

11J. Payments Due on Non-Business Days. Anything in this Agreement or the Notes
to the contrary notwithstanding, any payment of principal of or interest on, or
Yield-Maintenance Amount payable with respect to, any Note that is due on a date
other than a Business Day shall be made on the next succeeding Business Day. If
the date for any payment is extended to the next succeeding Business Day by
reason of the preceding sentence, the period of such extension shall be included
in the computation of the interest payable on such Business Day.

 

11K. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11L. Descriptive Headings. The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

 

11M. Satisfaction Requirement. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Agreement required
to be satisfactory to any Purchaser, to any holder of Notes or to the Required
Holder(s), the determination of such satisfaction shall be made by such
Purchaser, such holder or the Required Holder(s), as the case may be, in the
sole and exclusive judgment (exercised in good faith) of the Person or Persons
making such determination.

 

11N. Governing Law; Submission to Jurisdiction. This Agreement shall be
construed and enforced in accordance with, and the rights of the Parties shall
be governed by, the Internal Law of the State of New York. THE COMPANY HEREBY
SUBMITS TO THE

 

59



--------------------------------------------------------------------------------

JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK LOCATED IN NEW YORK
COUNTY, NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO THE SOLE AND ABSOLUTE
ELECTION OF THE REQUIRED HOLDER(S) AND TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ALL ACTIONS OR PROCEEDINGS RELATING TO THIS AGREEMENT OR THE NOTES SHALL BE
LITIGATED IN SUCH COURTS, AND THE COMPANY WAIVES ANY OBJECTION WHICH IT MAY HAVE
BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS TO THE CONDUCT OF ANY PROCEEDING
IN ANY SUCH COURTS.

 

11O. Severalty of Obligations. The delivery or sales, as the case may be, of
Notes to the Purchasers are to be several deliveries or sales, and the
obligations of Prudential and the Purchasers under this Agreement are several
obligations. No failure by Prudential or any Purchaser to perform its
obligations under this Agreement shall relieve Prudential, any other Purchaser
or the Company of any of its obligations hereunder, and neither Prudential nor
any Purchaser shall be responsible for the obligations of, or any action taken
or omitted by, any other such Person hereunder.

 

11P. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

 

11Q. No Novation. The parties hereto have entered into this Agreement and the
other Related Documents solely to amend and restate and restructure the terms
of, and obligations owning under and in connection with, the 1998 Agreement and
any document executed in connection with such Agreement (the “Prior Documents”).
The parties do not intend this Agreement, the other Related Documents or the
transaction contemplated hereby to be, and this Agreement, the other Related
Documents or the transaction contemplated hereby shall not be construed to be, a
novation of any of the obligations owing by the Company under or in connection
with any of the Prior Documents.

 

Very truly yours,

WASTE HOLDINGS, INC. By:        

--------------------------------------------------------------------------------

   

Name:

Title:

 

60



--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted as of the date first above written.
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:        

--------------------------------------------------------------------------------

   

Name:

Title:

PRUCO LIFE INSURANCE COMPANY By:        

--------------------------------------------------------------------------------

   

Name:

Title:

PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY By:        

--------------------------------------------------------------------------------

   

Name:

Title:

U.S. PRIVATE PLACEMENT FUND

By Prudential Private Placement

Investors, L.P., Investment Advisor

By Prudential Private Placement Investors, Inc., its General Partner By:        

--------------------------------------------------------------------------------

   

Name:

Title:

 

Waste Holdings, Inc. Amended and Restated Note Purchase and Private Shelf
Agreement

 



--------------------------------------------------------------------------------

PURCHASER SCHEDULE

 

SERIES A NOTES

 

     Aggregate
Principal
Amount of
Notes to be
Purchased


--------------------------------------------------------------------------------

   Note
Denomination(s)


--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

   $ 18,000,000    $ 18,000,000

(1)    All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:

 

Account No. 890-0304-391,

Prudential Managed Account

Bank of New York

New York, New York

ABA No.: 021-000-018

 

Each such wire transfer shall set forth the name of the Company, a reference to
“6.96% Senior Notes due June 30, 2008, PPN 94106#\B, !INV 5961!”, and the due
date and application (as among principal, interest and Yield-Maintenance Amount)
of the payment being made.

 

(2)    Address for all notices relating to payments:

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

Three Gateway Center

100 Mulberry Street

Newark, New Jersey 07102-4077

 

Attention: Manager, Billings and Collections

 

Telephone: (973) 802-5260

Fax: (973) 802-8055

             

 



--------------------------------------------------------------------------------

(3)    Address for all other communications and notices:

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, New York 10036

 

Attention: Managing Director

 

Telephone: (212) 626-2070

Fax: (212) 626- 2077

 

(4)    Recipient of telephonic prepayment notices:

 

Manager, Trade Management Group

Telephone: (973) 802-7398

Fax: (973) 802-9425

 

(5)    Tax Identification No.: 22-1211670

         

 



--------------------------------------------------------------------------------

PRUCO LIFE INSURANCE COMPANY

   $ 2,000,000    $ 2,000,000

(1)    All payments on account of Notes held by such purchaser shall be made by
wire transfer to immediately available funds for credit to:

             

Account No. 890-0304-421,

Pruco Life of Arizona

Bank of New York

New York, New York

(ABA No.: 021-000-018)

             

Each such wire transfer shall set forth the name of the Company, a reference to
“6.96% Senior Notes due June 30, 1998, PPN 94106#\B, INV 5962”, and the due date
and application (as among principal, interest and Yield-Maintenance Amount) of
the payment being made.

             

(2)    Address for all notices relating to payments:

             

Pruco Life Insurance Company

c/o The Prudential Insurance Company of America

Three Gateway Center

100 Mulberry Street

Newark, New Jersey 07102-4077

             

Attention: Manager, Billings and Collections

             

Telephone: (973) 802-5260

Fax: (973) 802-8055

             

 

(3)    Address for all other communications and notices:

             

Pruco Life Insurance Company

c/o Prudential Capital Group

1114 Avenue of the Americas

New York, New York 10036

             

Attention: Managing Director

             

Telephone: (212) 626-2070

Fax: (212) 626-2077

             

 



--------------------------------------------------------------------------------

(4)    Recipient of telephonic prepayment notices:

         

Manager, Trade Management

         

Telephone: (973) 802-7398

Fax: (973) 802-9425

         

(5)    Tax Identification No.: 22-1944557

         

 



--------------------------------------------------------------------------------

PURCHASER SCHEDULE

 

     Aggregate
Principal Amount
of Notes to be
Purchased


--------------------------------------------------------------------------------

   Note
Denomination(s)


--------------------------------------------------------------------------------

U.S. PRIVATE PLACEMENT FUND

   $ 5,000,000    $ 5,000,000

(1)    All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:

             

Deutsche Bank New York

New York, NY

ABA # 026-003-780

Deutsche Bank NY Custody Service

Account# 100457000006

FFC: U.S. Private Placement Fund Account # 60-0180210

             

Each such wire transfer shall set forth the name of the Company, a reference to
“6.96% Senior Notes due June 30, 2008, PPN 94106#\B, and the due date and
application (as among principal, interest and Yield-Maintenance Amount) of the
payment being made.

             

(2)    Address for all notices relating to payments:

             

Deutsche International (Ireland) Limited

Valuations Department

George’s Dock House

International Financial Services Centre

Dublin 1, Ireland

             

Telephone: (353-1) 6076-300

Facsimile: (353-1) 6076-491

             

(3)    Address for all other communications and notices:

             

Prudential Private Placement Investors, Inc.

Four Gateway Center, 7th Floor

100 Mulberry Street

Newark, New Jersey 07102-4069

Attention: Institutional Asset Management

             

Telephone: (973) 802-8608

Facsimile: (973) 802-7045

             

(4)    Recipient of telephonic prepayment notices:

             

See (2) above.

             

 



--------------------------------------------------------------------------------

SERIES B NOTES

 

     Aggregate
Principal
Amount of
Notes to be
Purchased


--------------------------------------------------------------------------------

   Note
Denomination(s)


--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

   $ 21,200,000    $ 16,200,000             $ 5,000,000

(1)    All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:

             

Account No. 890-0304-391,

Prudential Managed Account

Bank of New York

New York, New York

ABA No.: 021-000-018

             

Each such wire transfer shall set forth the name of the Company, a reference to
“6.84% Senior Notes due June 30, 2008, PPN 94106#\B, and the due date and
application (as among principal, interest and Yield-Maintenance Amount) of the
payment being made.

             

(2)    Address for all notices relating to payments:

             

The Prudential Insurance Company of America

c/o Prudential Capital Group

Three Gateway Center

100 Mulberry Street

Newark, New Jersey 07102-4077

             

Attention: Manager, Billings and Collections

             

Telephone: (973) 802-5260

Fax: (973) 802-8055

             

 



--------------------------------------------------------------------------------

(3)    Address for all other communications and notices:

         

The Prudential Insurance Company of America

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, New York 10036

         

Attention: Managing Director

         

Telephone: (212) 626-2070

Fax: (212) 626-2077

         

(4)    Recipient of telephonic prepayment notices:

         

Manager, Trade Management Group

Telephone: (973) 802-7398

Fax: (973) 802-9425

         

(5)    Tax Identification No.: 22-1211670

         

 



--------------------------------------------------------------------------------

SCHEDULE 1C

 

Corporate Structure

 

See attached organizational chart reflecting the organization of the Company and
its Subsidiaries as of March 31, 2001.

 



--------------------------------------------------------------------------------

SCHEDULE 6B

 

Outstanding Indebtedness

 

See Schedule 8D.

 



--------------------------------------------------------------------------------

SCHEDULE 6C

 

Liens

 

Other than Permitted Liens and purchase money security interests in or purchase
money mortgages on real or personal property acquired prior to the date hereof
to secure purchase money Indebtedness of the type permitted by paragraph
6B(e)(i), (ii) and (iii), incurred in connection with the acquisition of such
property, which security interests cover only the real or personal property so
acquired, there are no liens, encumbrances, mortgages, pledges, charges,
restrictions, or security interests of any kind upon any property or assets of
any character of the Company and its Subsidiaries.

 



--------------------------------------------------------------------------------

SCHEDULE 6D

 

Investments

 

$11,538,000 Note of Liberty Waste Services, LLC, payable to Liberty Waste
Lending Company, LLC.

 

$49,660 Promissory Note of Robert and Bonnie Kelly payable to Waste Industries,
LLC.

 

$426,380 Promissory Note payable by Lewis Steel Works, Inc. d/b/a Lewis Disposal
Service to Waste Industries, LLC as a financing of the purchase price of certain
assets sold by Waste Industries, LLC to Lewis Steel Works, Inc.

 

The following Investments in Designated LLCs:

 

Name of Entity

--------------------------------------------------------------------------------

  

Ownership

as of March 31, 2001

--------------------------------------------------------------------------------

  

Capital

Contributions

--------------------------------------------------------------------------------

Waste Industries of Mississippi, LLC

   Waste Holdings, Inc. (100%)    $ 100

Waste Services of Memphis, LLC

   Waste Holdings, Inc. (100%)    $ 100

WasteCo, LLC

   Waste Holdings, Inc. (100%)    $ 100

Waste Services of Tennessee, LLC

  

Waste Industries of Mississippi, LLC (99%)

   $ 100      WasteCo, LLC (1%)       

 



--------------------------------------------------------------------------------

SCHEDULE 8A

 

Subsidiaries of Waste Holdings, Inc. as of March 31, 2001

 

    

Name

--------------------------------------------------------------------------------

  

Jurisdiction

of Organization

--------------------------------------------------------------------------------

  

Equity Interests
Outstanding

--------------------------------------------------------------------------------

1.

   S. & S. Enterprises, Inc.    Mississippi   

1000 shares authorized

1000 shares outstanding

2.

   Sampson County Disposal, Inc.    North Carolina    1000 shares authorized
1000 shares authorized

3.

   Railroad Avenue Disposal, Inc.    Mississippi    100 shares authorized 100
shares outstanding

4.

   ECO Services, LLC    Delaware    **

5.

   KABCO of North Carolina, LLC    North Carolina    **

6.

   Laurens County Landfill, LLC    North Carolina    **

7.

   Liberty Waste Lending Company, LLC    Delaware    100% of Membership
Interests owned by Waste Services of Memphis, LLC

8.

   North Mecklenburg Sanitation, LLC    North Carolina    **

9.

   Old Kings Road Solid Waste, LLC    Delaware    100% of Membership Interests
owned by Waste Industries of Mississippi, LLC

10.

   Quick-Way Salvage, LLC    Delaware    **

11.

   Railroad Avenue Disposal, LLC    Delaware    100% of Membership Interests
owned by Waste Industries of Mississippi, LLC

12.

   Reliable Trash Service, LLC    Delaware    **

13.

   S & S Enterprises of Mississippi, LLC    Delaware    **

14.

   Safeguard Landfill Management, LLC    Georgia    **

15.

   Sampson County Disposal MergeCo, LLC    North Carolina    **

16.

   Shamrock Environmental Services, LLC    Georgia    **

 



--------------------------------------------------------------------------------

17.

   Southern Waste of Alabama, LLC    Delaware    **

18.

   Southern Waste Services of Mississippi, LLC    Delaware    **

19.

   TransWaste Services, LLC    Georgia    **

20.

   Waste Industries of Mississippi, LLC    Delaware    **

21.

   Waste Industries of Tennessee, LLC    Delaware    100% of Membership
Interests owned by Waste Services of Tennessee, LLC

22.

   Waste Industries Property Co., LLC    Delaware    100% of Membership
Interests owned by Waste Industries of Mississippi, LLC

23.

   Waste Services of Decatur, LLC    North Carolina    100% of Membership
Interests owned by Waste Industries of Tennessee, LLC

24.

   Waste Services of Memphis, LLC    Delaware    **

25.

   Waste Services of North Carolina, LLC    North Carolina    **

26.

   Waste Services of Tennessee, LLC    Delaware    99% of Membership Interests
owned by Waste Industries of Mississippi, LLC and 1% owned by WasteCo, LLC

27.

   WasteCo, LLC    Delaware    **

28.

   WI-ACS, LLC    North Carolina    **

29.

   Duplin County Disposal, LLC    North Carolina    **

30.

   Van Buren County Landfill, LLC    North Carolina    **

31.

   Waste Industries LandCo, LLC    North Carolina    **

32.

   Waste Industries, LLC    North Carolina    **

 

** 100% of the Membership Interests are owned by Waste Holdings, Inc.

 



--------------------------------------------------------------------------------

SCHEDULE 8D

 

Outstanding Indebtedness

 

See attached.

 



--------------------------------------------------------------------------------

SCHEDULE 8G

 

Conflicting Agreements

 

The Bank Agreement.

 



--------------------------------------------------------------------------------

SCHEDULE 8L

 

Litigation; Environmental Disclosures

 

In the normal course of our business and as a result of the extensive
governmental regulation of the waste industry, the Company may periodically
become subject to various judicial and administrative proceeding involving
federal, state or local agencies. In these proceedings, an agency may seek to
impose fines on the Company or to revoke, or to deny renewal of, an operating
permit held by the Company. In addition, the Company may become party to various
claims and suits pending for alleged damages to persons and property, alleged
violation of certain laws and for alleged liabilities arising out of matters
occurring during the normal operation of a waste management business. However,
there is no current action, suit, proceeding or investigation pending or, to our
knowledge, threatened against the Company or any of its Subsidiaries that we
believe, if adversely determined, might in any case or in the aggregate,
materially adversely affect our business, financial condition or results of
operations.

 



--------------------------------------------------------------------------------

SCHEDULE 11D(3)

 

Prohibited Transferees

 

1. Republic Services, Affiliates, Officers and Directors

 

2. Allied Waste Industries, Inc., Affiliates, Officers and Directors

 

3. WMI Technologies, Affiliates, Officers and Directors

 

4. Capital Environmental., Affiliates, Officers and Directors

 

5. Casella Waste Systems, Affiliates, Officers and Directors

 

6. Waste Connections, Affiliates, Officers and Directors

 

7. Vivendi, Affiliates, Officers and Directors

 